      Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 1 of 73




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

BOBBIE JO HOROCOFSKY,                        )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 20-CV-02529
                                             )
CITY OF LAWRENCE, KANSAS,                    )
                                             )
CHARLES B. COTTENGIM,                        )
                                             )
KIMBERLEE A. NICHOLSON,                      )
                                             )
DANIEL L. AFFALTER, JR.,                     )
                                             )
and                                          )
                                             )
THE UNIVERSITY OF KANSAS,                    )
                                             )
       Defendants.                           )


                 FIRST AMENDED COMPLAINT WITH JURY DEMAND

       1.       Plaintiff Bobbie Jo Horocofsky brings this civil rights action under 42 U.S.C. §

1983, 42 U.S.C. § 1985, the Fourth and Fourteenth Amendments of the United States

Constitution and state law to seek compensation for harms she suffered and to redress the

deprivation under color of law of her rights secured by the United States Constitution.

       2.       Plaintiff also brings this action to seek compensation for harms she suffered as a

result of the discriminatory and retaliatory educational environment created by the Defendant

University of Kansas in violation of Title IX of the Education Amendments of 1972, 20 U.S.C.

§ 1681(a).

       3.       One night in Lawrence, Kansas, KU law student Bobbie Jo Horocofsky attended

a law school sponsored event at a bar in Lawrence with fellow law students. After this “Diversity

in Law” event, she and some of her fellow students decided to continue socializing and went bar
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 2 of 73




hopping. Before the night was over, she suffered a sexual assault that, remarkably, led to her

being charged with making a false statement to police.

       4.       Lawrence, Kansas, like many college towns, is plagued by a high number of

sexual assaults of young women. And, like many college towns, Lawrence has tried to sweep

the problem under the rug by dropping investigations for flimsy reasons and disregarding

credible accounts of women by classifying them as the result of “regret sex” or “experimenting.”

While other police departments established units with detectives trained in trauma-informed

approaches, Lawrence took no such steps. Instead, policymakers decided they needed to bring a

“false statement” case that would help discourage the unwanted reports of sexual assault. Not

surprisingly, prosecution rates in Douglas County for such cases have lagged well behind the

national average, and young women who’ve suffered sexual assault have been left physically,

psychologically and emotionally injured.

       5.       In the case of Bobbie Jo Horocofsky, police made a snap judgment to reject her

account based on a handful of text messages she sent while still intoxicated, confused and in the

presence of her attacker. Police also saw an opportunity. They decided they could flip her

allegations on their head and develop a case against Bobbie for making a “false statement.”

Surely that would discourage other women from making unwanted complaints of sexual assault.

       6.       Bobbie told police she was too intoxicated to consent; she had been a state of

alcoholic black out, and her memory was fragmented. After a short phone call with a detective,

she went to the hospital, was examined and had a rape kit taken. She was bruised and had a

vaginal tear. A nurse took photographs.

       7.       In September 2018, Bobbie was a third-year law student at the University of

Kansas School of Law. She had an undergraduate degree in Animal Science and Industry, a



                                                2
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 3 of 73




certificate in Equine Science, and a Masters’ degree in Biomedical Sciences. She planned to be a

patent lawyer. Bobbie was involved in law school activities and events as a KU Law School

Ambassador.

       8.       Along with her law school friends, Bobbie attended a sanctioned law school

event where beer was consumed. She socialized at the event and then went drinking in

downtown Lawrence with her law school classmates. She consumed several drinks. Hours later,

she woke up groggy and confused in a strange bed and had no idea where she was. She was

naked and had bruises on her body. She remembered feeling pressure on her neck, and a man

whom she did not initially recognize – he had unfamiliar tattoos – was in bed with her. She

quickly realized that the man had engaged in sex with her even though she was far too

intoxicated to consent. Horocofsky then recognized him – he was Joel Thompson, a fellow law

student and the best friend of her then-boyfriend, Kriston Guillot.

       9.       Horocofsky pulled away and told him to stop. Thompson told her that her

resistance was pointless; he’d already had his penis inside her and Guillot would therefore not

want her anymore.

       10.      The subsequent police investigation, conducted largely without Bobbie’s

knowledge, was not aimed at investigating the sexual assault of Bobbie, but rather at proving she

had lied. After Bobbie told police she did not want to pursue charges, the police went full bore

with an investigation to prove that she lied. The lead detective sympathized with perpetrator

Thompson and voiced concerns about the harm a rape allegation could have on his career.

       11.      While relying on a handful of Bobbie’s text messages to reject her account,

police disregarded numerous texts among Thompson and his friends joking about Bobbie’s level

of intoxication: “She looked fucked up yo” and “she really was lolo.” (Emphasis added).



                                                3
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 4 of 73




Thompson knew Bobbie was heavily intoxicated, but he had a plan. By his description, Bobbie

was not the girlfriend of his friend, Kriston Guillot – she was a mere “side joint.” He hadn’t

“fucked yet” that day and planned to “fuck” with Bobbie so Kriston “knows I can.” Thompson

bragged to his friends: “I’m bout to see what she working with.” (Emphasis added).

       12.      Unknown to Bobbie, Thompson’s plan to have sex with her dated back months,

as expressed in a series of crude text messages he had with his friend Guillot, then a young

lawyer at a Kansas City law firm who pretended to be Bobbie’s boyfriend, but was secretly

engaged to another woman.

       13.      In the text messages, Thompson and Guillot joked about doing a “tag team” with

Bobbie or maybe a “train ride.” Bobbie viewed them as friends, but in their texts, they

disparaged her, calling her a “skeezer.”

       14.      Despite the plentiful evidence of Thompson’s intent to sexually assault Bobbie

and his reputation for targeting intoxicated women for sex, the police instead targeted Bobbie.

Four months after Bobbie was raped, she was charged with three felony counts of making a false

statement to police.

       15.      The willful failure of the Lawrence Police Department (LPD) to investigate

Bobbie’s case – as well as sexual assault complaints from other women -- reflects an across-the-

board lack of adequate policies and training at the LPD as well as a persistent bias at the LPD in

favor of protecting male perpetrators. The detectives assigned to Bobbie’s case lacked any

specialized training in the knowledge and skills necessary to properly investigate a report of

sexual assault or to appropriately handle an interview with a traumatized victim. Investigators

knew nothing about a “trauma-informed” approach, and their usual choice was to quickly

dispose of such cases by deciding, with little or no basis, to reject the woman’s account.



                                                4
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 5 of 73




       16.      LPD also had the specific intent to look for a “false statement” case that they

could use to discourage sexual assault complaints.

       17.      With little basis and no investigation, LPD detectives turned Bobbie into their

suspect while she was still numb and going through a sexual assault examination at the hospital.

Police decided to build a case against Bobbie as soon as they saw a handful of her text messages,

sent while she was still intoxicated and with her attacker, trying to figure out what happened and

how to get home. Bobbie decided she didn’t want to proceed with pressing a criminal case, but it

was too late. Police made her their target and concocted a theory that Bobbie was essentially a

“woman scorned” who retaliated against Thompson because she and her boyfriend, Kriston, had

broken up a couple of weeks after the sexual assault.

       18.      In reaching their investigative “conclusions,” police paid no attention to

evidence of Bobbie’s level of intoxication even though her inability to consent was – and should

have been – the central issue. They also paid no attention to Thompson’s clear intent, as reflected

in his crude texts, to “fuck” Bobbie despite her obvious impairment.

       19.      Inexplicably, detectives recklessly or deliberately failed to investigate these

critical and highly relevant facts. Detectives also intentionally disregarded the extent of

Bobbie’s physical injuries, including bruises on her neck, her extremities and a tear in her

vaginal area, all of which were documented by a specially trained nurse. They also did not seek

Bobbie’s medical report or photographs from her examination. As they built a case that she lied

about being raped, they did nothing to investigate whether she was, in fact, raped. They did not

even seek testing of her rape kit. They failed to interview the women who saw Bobbie shortly

after the assault, and they did not interview the doctor who treated Bobbie for PTSD.




                                                 5
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 6 of 73




       20.      After Bobbie became fearful of upsetting her employment opportunities by

pursuing a rape case against a fellow law student, she told police she did not want to pursue the

case but would pursue redress by filing a Title IX complaint at KU. Although the lead detective,

Charles Cottengim, assured Bobbie that he would respect her choice to proceed only with the

Title IX complaint, he stated in a police report that he lied and that “the investigation would

continue despite what [I] told Bobbie.” Unknown to Bobbie, the investigation was of her.

       21.       Detective Cottengim then went a step further, contacting KU Title IX

investigator Kathryn Burns. The two worked closely together. Through a series of contacts –

emails, phone calls, meetings – Cottengim shared not only his reports, but also his concocted

theory that Bobbie accused Thompson to retaliate after she and Guillot broke up.

       22.      After the rape, at first, Bobbie felt embarrassed, scared, and confused about what

had happened. She thought she could choose to ignore the assault, as so many other women have

done. But when her friends raised concerns that her attacker had done this before and would

ultimately do it again, Bobbie chose to do what she thought was the “right thing” and report it to

the police and to KU.

       23.      Detectives ignored all evidence supporting Bobbie while they built their false

statement case and while they improperly influenced and conspired with the KU investigator

Burns. Neither the LPD nor KU conducted a fair investigation and neither investigated Bobbie’s

injuries, her continuing trauma, or the background of her assailant. Neither provided any notice

that they had turned Bobbie into their target.

       24.      Like the LPD, the KU Title IX office chose to reject Bobbie’s claims and

accused her of falsely accusing Thompson. Throughout its investigation, the KU Title IX office

communicated regularly with the LPD and acted in concert with detectives. The University’s



                                                 6
      Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 7 of 73




failure to fairly and objectively investigate Bobbie’s claim is deeply troubling as the school was

on notice as to the danger of alcohol-driven sexual assaults and the culture of certain groups on

its campus and yet did little to nothing about it. Moreover, after KU learned Plaintiff had

become a victim of a sexual assault, the school again did little to nothing about it and merely

replicated the flawed and biased LPD investigation. And even more importantly, KU’s Title IX

investigators, who are supposed to be trained in trauma-informed interview techniques,

completely disregarded such training and instead blamed the victim.

       25.       The KU Title IX office – called Institutional Opportunity and Access – denied

Bobbie’s complaint nearly nine months later, find that the evidence did not support her

complaints, and that "in fact [she] knowingly filed a false allegation of sexual assault.” KU then

denied her appeal.

       26.       KU did not put any sort of interim measures in effect to protect Bobbie from

further harassment or harm, which led to troubling interactions with professors, which caused her to

become violently ill after class. KU’s lack of consideration for her safety was compounded by its

support and endorsement of her assailant. Bobbie could not walk by the composite photo for her

graduating class showing her attacker, or by the prominently displayed posters in the law school

with her assailant’s featured picture without feeling violently ill. She missed weeks of school in the

fall of 2018 and the spring of 2019, suffered panic attacks, anxiety and nightmares which left her

exhausted, depressed and unable to cope.

       27.       The aftermath of Bobbie’s reports to KU and the LPD have negatively impacted all

areas of her life, including her financial well-being, her physical and mental well-being, her family,

her academic performance and her current and future career opportunities. She went from being in

the top twenty percent of her law school class to having to drop classes in the fall of 2018, and then



                                                  7
        Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 8 of 73




having to drop classes or take incompletes in 2019, which postponed her graduation and her

employment opportunities.

          28.    The wrongful actions of KU violated Bobbie’s rights under Title IX, and the

unconstitutional actions of the LPD violated Bobbie’s clearly established constitutional rights to

due process and equal protection under the Fourth and Fourteenth Amendments of the United

States Constitution.

                                     Jurisdiction and Venue

          29.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331, 1343 and 1367 because the matters in controversy arise under the laws of the United

States.

          30.    This Court has supplemental jurisdiction over state and common law claims

pursuant to 28 U.S.C. § 1367 because the claims arise and involve the same nexus of law and

fact.

          31.    Venue is proper with this Court pursuant to the provisions of 28 U.S.C. §1391 as

the events, acts and omissions alleged in this Complaint were committed within this Judicial

District.

                                              Parties

          32.   Plaintiff Horocofsky was a female student who at all relevant times was a student

at the University of Kansas and a resident of the City of Lawrence, Kansas.

          33.   Defendant City of Lawrence, Kansas is a home-rule municipal corporation and it

operates and oversees the Lawrence Police Department (“LPD”).

          34.   Defendant Charles B. Cottengim was, at all times relevant to this complaint, a

duly appointed and active detective of the LPD acting within the scope of his employment and


                                                8
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 9 of 73




under color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of

the City of Lawrence, Kansas as well as the State of Kansas. Upon information and belief, he is

entitled to indemnification under statute and by contract. He is sued in his individual capacity.

       35.     Defendant Kimberlee A. Nicholson was, at all times relevant to this complaint, a

duly appointed and active detective of the LPD acting within the scope of her employment and

under color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of

the City of Lawrence, Kansas as well as the State of Kansas. Upon information and belief, she is

entitled to indemnification under statute and by contract. She is sued in her individual capacity.

       36.     Defendant Daniel L. Affalter, Jr. was, at all times relevant to this complaint, a

duly appointed and active police officer of the LPD acting within the scope of his employment

and under color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage

of the City of Lawrence, Kansas as well as the State of Kansas. Upon information and belief, he

is entitled to indemnification under statute and by contract. He is sued in his individual capacity.

       37.     Defendant University of Kansas (“KU”) is a Kansas educational institution located

in the City of Lawrence, Douglas County, Kansas, and is a recipient of federal funds.

                               Facts Supporting Plaintiff’s Claims

       Friday, September 28

       38.      In the early morning hours of September 28, 2018, Bobbie woke up in a strange

bed and did not know where she was or how she got there. She was still feeling the effects of the

alcohol she drank the night before during a night of bar hopping with other students after a law

school event. She was naked and had bruises on her body on her arms and legs. She noticed

uncomfortable pressure on her neck, and realized that a man whom she did not initially recognize

was in bed with her. She knew he’d had sex with her, even though she was far too intoxicated to



                                                 9
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 10 of 73




consent. Bobbie eventually recognized him – he was Joel Thompson, the best friend of her on-

again, off-again boyfriend, Kriston Guillot. Horocofsky pulled away from him and told him to

stop. She told him she could not believe this was happening. He told her she was being weird,

and was making him feel like he needed to “Kavanaugh this bitch right now.” Thompson also

indicated her protest was pointless; he’d already had his penis inside her. Thompson told her

that she was in his bedroom at his house. Bobbie tried to leave, but she was still too drunk and

couldn’t find her clothes. She laid back down, and woke up again around 4 a.m. She walked

outside and could not find her car. Thompson told her that her car is parked downtown and that

he would drive her to it in the morning.

        39.      At around six o’clock that morning, Bobbie started sending text messages to her

close friend, Courtney Hurtig. When she first opened her phone, Bobbie noticed a message she’d

sent to Hurtig at two o’clock that morning saying she had “fucked up” and “slept with Joel,” but

she had no memory of sending that message. Her memory of the night was very patchy and

confused at that point and she was trying to piece together what had occurred. She didn’t want

to believe she had been raped. She also knew Thompson, who was right next to her, was

watching her send the messages. She told Hurtig that she was in Joel’s bed but they would be

leaving soon to take her back to her car.

        40.      In response to Bobbie’s text messages, Hurtig was shocked and asked Bobbie

whether she is joking.

        41.      Later that morning, after Bobbie was back home at the horse farm where she lived, the effects

of the alcohol started to wear off. Bobbie was anxious, upset, and very sore. She texted Hurtig, starting: “Get here

fast -- I’m literally about to have a breakdown.” When Hurtig arrived at Bobbie’s house, Hurtig noticed

Bobbie’s bruises and began to suspect that there was more to the story than what Bobbie had



                                                        10
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 11 of 73




initially told her. Hurtig, who had worked at an outpatient psychology center before law school,

suspected that Bobbie had been raped. She also noticed that Bobbie’s state of mind seemed “clearly

off – like she was so upset,” which was very unusual for Bobbie.

       Saturday, September 29

       42.     The next day, Hurtig wanted to get Bobbie out of her house, so she took her out to

celebrate Homecoming weekend. Bobbie did not drink, but Hurtig and her boyfriend, Blake Stokes

did. Hurtig and Stokes eventually argued, and Stokes told Hurtig to get all of her stuff out of

Stokes’s house. Bobbie and Hurtig left to do just that. Stokes then went to a party at Thompson’s

house. Stokes sent a text message to Bobbie, telling her that she was responsible forgetting Hurtig

out of his house. If she didn’t, Stokes said, he would tell everyone that Bobbie sleptwith Thompson

— something Stokes had learned from Hurtig.

       43.     Stokes’ threats struck a nerve. Bobbie was upset and emotional. She texted back:

“I’m pretty sure it was borderline date rape and I have the bruises and statements to prove it.”

       44.     At that point, Bobbie’s hazy memories of the night began to come back —

fragments of memory, like snippets of a movie. She remembered someone on top of her, having

sex with her. That he had tattoos that were unfamiliar to her; that she did not know who he was.

She remembered telling Thompson that she didn’t want to sleep with him, and Thompson telling

her that his penis was already inside her. She remembered telling Thompson to stop,that her

boyfriend, Guillot, would be mad, and Thompson replying that it was already done, that Guillot

would never want her again. She remembered feeling pressure on her neck. Her memorieswere not

in an orderly sequence; she could not remember which one happened first, or second, orthird.




                                                11
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 12 of 73




        45.     She told Hurtig “I don’t know…I don’t know if it’s rape. I’m so embarrassed.” She

fears people will not believe her because she did not leave Thompson’s house, even though she

was drunk and had no means to leave. Bobbie is also afraid – she and Thompson had both accepted

offers to work at the same law firm after law school, and Bobbie tells Hurtig she’s afraidthat if she

says anything, she would be the one to lose her job. Her boyfriend, Guillot, is already an associate

at the firm, adding more pressure.

        46.     When Bobbie finally acknowledges that she may have been raped, Hurtig springs

into action. Hurtig had not shared her own conclusion that Bobbie was raped because she did not

want to influence Bobbie; Bobbie needed to reach it on her own. Hurtig tells Bobbie that she knows

what to do and she will take care of everything. Hurtig calls the Lawrence Police Department’s

nonemergency number and says that her friend is ready to report a rape. She leaves her phone

number. Officer Dan Affalter calls Hurtig back and speaks with both women. He asks them to

meet him outside the Lawrence Memorial Hospital.

        47.     Bobbie is hesitant. Hurtig encourages her to come forward. “Even if you don’t want

to end up pressing charges,” Hurtig tells her, “you still have all the marks from this. Let’s, let’s just

go. They can document it, and then if you don’t want to press charges, then no. You don’t have to.

That’s not an obligation.” Bobbie agrees, and they go to the hospital so at least the evidence can be

collected.

        48.     Officer Affalter, along with Detectives Charles Cottengim and Kim Nicholson, are

waiting for them when they arrive at the hospital.

        49.     Bobbie speaks with Nicholson, who explains that Bobbie has three choices. Option

one: the police would do nothing. Option two: the police would document the report but do nothing

further. Option three: the police would do a full-scale investigation, including questioning


                                                   12
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 13 of 73




witnesses and collecting evidence. Bobbie chose option one — she does not want the police to do

anything. But by this point, Bobbie had already given her cell phone to police when they pushed her

to provide it. Nicholson promises to have it back to her soon.

       50.     Bobbie had told Affalter that she had been raped the day before. She explained the

details were blurry because she had been drunk at the time. she remembered telling the man she

wanted to leave, and she remembered the man telling her she couldn’t leave. She remembered

waking up naked in his bed while he was having sex with her, and him holding her down after she

told him “no.” She remembered waking up again to him still having sex with her and pushing him

off of her before she blacked out again. Despite the memories surfacing, Bobbie did not want to

press charges. She was worried about how reporting a rape could affect her career. She told officers

she did not want to press charges. Nicholson told Bobbie if she decided to proceed, she could come

down to station later and give full statement.

       51.     Bobbie allowed the police to look through her phone before going inside for a rape

examination. Hurtig provided her phone to the police as well. Nicholson, Cottengim, and Affalter

return to the police station and examine Bobbie and Hurtig’s phones. They see the text messages

Bobbie had sent Hurtig after the assault while she was still at intoxicated and at Thompson’s house,

telling her friend that she was in Joel’s bed and that she’d slept with him. Trying to conceal her

own humiliation, Bobbie also seemingly tries to reassure a shocked Hurtig: “It’s all good . . .this

was a fuck up though I literally made him stop having sex and was like” [sic] oh no what will

Kriston say.” At that point, based solely on the text messages that Bobbie sent while she was still

intoxicated, detectives leaped to the conclusion that no rape had occurred. The “investigation”

barely one hour old, instantly morphed into a focus on Bobbie’s “false statements.”




                                                 13
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 14 of 73




       52.     Lindsie Ford, a friend of Bobbie’s, had joined Hurtig and Bobbie at the hospital to

provide support and reassurance. Ford, who, like Hurtig, was also a law student, had worked as a

victim advocate at the Johnson County District Attorney’s Office, and at other organizations

dedicated to helping survivors of sexual and domestic violence. Ford immediately noticed that

Bobbie seems very distracted and “flat,” not at all like her usual energetic self. Lindsie noted that

Bobbie displayed trauma symptoms similar to those that Ford had seen in many other victims.

       53.     Terri Woodson, a trained SANE nurse at LMH, examined Bobbie. She collected

physical evidence, mapped Bobbie’s vaginal injuries on an anatomical diagram and took

photographs of Bobbie’s bruised neck and extremities. The vaginal area had a small tear and

bruising, and Bobbie’s arms and legs all had bruises or contusions. At the end of the examination,

the nurse asks Bobbie if she wanted to disclose the evidence collected as part of examination to

the police. Bobbie said, “no,” she did not. By the time the detectives return to the hospital, the

women had already left. Nurse Woodson tells them that Bobbie had decided not to report the rape.

       Monday, October 1

       54.     When Thompson learns that Bobbie felt he raped her, he sends a text message

asking her to meet with him to discuss things. They agree to meet at the law library on October 1.

Thompson does not know she had spoken with the police.

       55.     Lindsie Ford is working at the library’s front desk when Bobbie walks in to meet

with Thompson. When Bobbie tells her why she is there, Ford tries to talk her out of meeting with

Thompson. Bobbie says she needs some closure; she must know what happened. Ford would later

surreptitiously sit outside the room where Thompson and Bobbie were meeting. While she could

not hear much of what was said, she could partially see into the room. She saw Thompson as




                                                 14
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 15 of 73




relaxed, sitting back in his chair. She could not see Bobbie. She heard Thompson raise his voice.

She heard him say that Bobbie was making him feel like an abuser.

       56.     Inside the room, Bobbie asks Thompson what had happened. How had she ended

up in his bed that night? Thompson tells her that they’d been drinking and that the sex was

consensual. Bobbie asks how she had gotten the bruises. Thompson says he doesn’t know. Bobbie

is concerned that her boyfriend, Guillot, thinks the two of them had made a conscious choice to

betray Guillot. But that was not true and Thompson knew that. Bobbie asks Thompson to tell her

boyfriend that Thompson had taken advantage of her; that she was intoxicated and had not chosen

to sleep with Thompson. He agrees, as long as Bobbie remains silent about what happened and to

tell Hurtig to do the same. Thompson is not worried about Bobbie; he is worried about his

reputation. Bobbie does not tell Thompson that she had spoken to the police.

       57.     Ford sees Thompson and Bobbie leave the meeting. Thompson looked casual and

relaxed. Later that night, Bobbie sends Thompson a text message saying that she just wants her

boyfriend to be happy even if they no longer see each other.

       Wednesday, October 3

       58.     Even though Bobbie had told the detectives she did not want to proceed with

criminal charges, Detective Nicholson called her a few days later. Bobbie said she’d thought about

it and had spoken to the nurses, and reiterates her decision to not proceed. Nicholson nonetheless

asks to speak to Bobbie in person, and Bobbie agrees. It was policy “per our captain” to document

accounts from victims who do not want to proceed.

       59.     Nicholson and Affalter drive out to Bobbie’s house and interview her at length. At

least nine separate times, Bobbie expresses that she does not want to pursue charges, explaining




                                               15
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 16 of 73




that she fears doing so could ruin law school and her career. “I just signed a contract . . .[and] I do

not want to lose that job. I don’t want to put any pressure on my employment situation.”

       60.     Nicholson asks Bobbie about the text messages, saying that it looks like Bobbie just

regrets what had happened. “No,” Bobbie interjects. “That is not what happened.” She explains

that she “play[ed] it off” initially in the text messages with Courtney because she was concerned

about protecting her future job. “I just honestly want to move forward without any repercussions

in my job.”

       61.     Nicholson interjects with the detectives’ “point of view,” telling Bobbie that “it

happens a lot in college towns, just things like that where females mess up or males mess up and

sleep with the wrong person.”

       62.     Nicholson told Bobbie that “it looks like you cheated on your boyfriend and you're

like ‘Oh, shit,’ and then your friend was like ‘Well, you were raped,’ and that's why we were

called. And it happens a lot, and we just like to clear it up so we don't have to do further

investigation…”

       63.     Nicholson expresses no concern for Bobbie’s well-being and does not ask her how

she is doing. Remarkably, she increases Bobbie’s discomfort by telling her that she should let

Thompson know that she’d spoken with the police. “I’m sure he would want to know.”

       64.     Nicholson then tried to intimidate Bobbie, stating that merely listing Thompson in

a police report would turn him into a “person of interest” and that the listing “would pop up” if

someone ran “a criminal background check.” So, in a rape investigation, police “like to clear it up

so [they] don’t have to do further investigation.” Nicholson then expressed concern for the

potential impact of the investigation on Bobbie’s assailant, stating that “listing Joel as a suspect

in a rape could ruin his career [and] future.” (Emphasis added)



                                                  16
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 17 of 73




       65.     Nicholson told Bobbie “We're not, per your request we're not going to go out and

contact him or anything like that.”

       Wednesday, October 10

       66.     As Bobbie struggled in the aftermath of the sexual assault, she started working with

a counselor, Merrill Evans. On October 10, Evans, Hurtig and Bobbie had a meeting, and the topic

of contacting the University’s Office of Institutional Opportunity and Access (“IOA”) came up.

The three made a visit to the office and met with IOA staff, who explained the complaint process

to Bobbie. The first step would be for Bobbie to make a statement. Since she had already briefly

spoken to the police, IOA staff suggested notifying the police that Bobbie would be making that

statement. That way, the staff explained to Bobbie, she would not have to talk about what happened

more than once.

       67.     IOA staff also encouraged Bobbie to call Officer Affalter and let him know she had

contacted the office. During the meeting at IOA, Bobbie calls Affalter. She tells him she’s met with

IOA and was thinking about making a full statement to the police and potentially pursuing charges

against Thompson. Bobbie indicated she was willing to meet with any LPD detective other than

Nicholson and do a joint interview with the LPD and Title IX office. She tells Affalter that IOA

will be in touch with the police to schedule a time for her to make her statement. Very late that same

day, however, Bobbie cancelled the interview due to a family emergency she needed to attend to.

       68.     Affalter emails Cottengim and Nicholson that Bobbie “is thinking of going ahead

and making a full statement and wanting to pursue charges in this case.” He stated he informed

her that he and a detective should be at KU when IOA interviews her. He also stated that the “Title

IX people will call dispatch with some dates and times that work for them to have a meeting.”




                                                 17
        Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 18 of 73




         69.    When he receives this email, Cottengim immediately sought the phone number of

IOA investigator Kathryn (“Kate”) Burns and called her. Burns told him Bobbie was willing to

meet for a joint interview.

         70.    Cottengim then spoke to Captain Heffley and shared his concerns about the

“possible repercussions that could affect Joel Thompson as the reported suspect.” Cottengim asked

his supervisor if he could share information with KU. Cottengim does not tell Bobbie he will do

this.

         71.    Cottengim also began immediately interviewing witnesses, including two of

Thompson’s roommates and then Thompson himself.

         Thursday, October 11

         72.    Thompson shows up to meet with Cottengim a few minutes after midnight. He tells

Cottengim that the sex with Bobbie was consensual. At the end of Thompson’s interview,

Cottengim tells Thompson that he doesn’t believe Bobbie and that if he can prove it didn’t happen,

he will arrest her.

         73.    Cottengim interviews Guillot, who started the false narrative that Bobbie indicated

she would not pursue charges against Thompson if she got him back as her boyfriend. This false

narrative was contradicted by Bobbie’s own text messages to Thompson, which stated that she

cared so much about Kriston that she “want[ed] him to be happy whether that include[d] [her] or

not.”

         74.    At school, Bobbie heard that the police were interviewing witnesses. Amid this, her

stress intensified, and she worried about the impact that her reporting Thompson might have on

her job offer and future employment.



                                                18
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 19 of 73




       75.     Cottengim and Detective Amy Price meet with Kate Burns, a Title IX investigator

at KU’s IOA office. When they met, Burns told the detectives that Bobbie did not want to pursue this

matter at this time and therefore, she would not be taking any action. Cottengim tells Burns he has

concerns and shows Burns the messages he took from Bobbie’s phone. His “concerns,” as stated

in his police report, included “possible repercussions that could affect Joel Thompson as the

reported suspect.”

       76.     After Cottengim interviewed Guillot, he interviewed Thompson for the second

time. Thompson built further on the false narrative by stating that, as long as Bobbie could continue

her relationship with Guillot, she would stop saying Thompson had taken advantage of her.

       77.     Cottengim was not able to extract Thompson’s messages from his phone that day.

       Friday, October 12

       78.     Bobbie calls Cottengim and tells him that she does not want any criminal

investigation to go forward. She tells him her doctor advised her not to continue with the

investigation due to the amount of stress it was causing her. People were asking her questions

about the case, and Bobbie repeats that she doesn’t want this to jeopardize her job. She tells him

that she does not plan to pursue a complaint with IOA and she doesn’t want to give any more

statements. She asks Cottengim if he plans to talk to anyone else about the case. He lies and tells

her he does not. Cottengim states in his report: “The investigation will continue despite what I told

Bobbie Horocofsky over the phone.” (Emphasis added).

       79.     Cottengim interviews Alison Collins, a girlfriend of Guillot. She tells the detective

Guillot was seeing Bobbie.




                                                 19
    Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 20 of 73




       Saturday October 13

       80.    Cottengim sent an email to Burns informing her that he spoke to Bobbie and that

she no longer wanted to pursue charges and that she would not be contacting the IOA office.

       81.    Despite Bobbie’s intent not to move forward, Cottengim interviews Blake Stokes

and Austin Jaspers, both friends of Thompson. Stokes turns over the text messages from Bobbie

referring to “date rape.” He told Cottengim that both Bobbie and Courtney Hurtig (his girlfriend)

believe that what happened with Thompson was a rape. Jaspers stated that he heard “sex sounds”

coming from Thompson’s room the night that Bobbie was there.

       Wednesday October 24

       82.    After seeking advice from a professor, Bobbie decides to proceed with the Title IX

complaint. Bobbie meets with Ms. Burns of the KU IOA office. She then provides a written

statement, a log of events and a copy of text messages with Blake Stokes where she said Thompson

had committed “date rape.”

       83.    Burns then discloses this information to Cottengim.

       Thursday, October 25

       84.    Thompson calls Cottengim and tells the Detective that IOA is investigating the

allegations against Thompson.

       85.    Cottengim emails Burns and tells Burns that Thompson had called him to inform

him the IOA had opened an investigation, and asked if he would be able to get a copy of the

interview of Bobbie.

       86.    Burns sends Bobbie an email with an attached letter providing the Notice of

Investigation and No Contact directive to Thompson. Burns did not provide a similar letter to



                                               20
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 21 of 73




Bobbie, but instead writes in her email to Bobbie that the no contact directive is mutual and also

applies to Bobbie. The email states that “both you and Mr. Thompson are prohibited from

initiating, or contributing through third parties, to any physical, verbal, electronic, or written

communication with one another, directly or indirectly.”

       87.     The October 25, 2018 Notice of Investigation and No Contact directive sent to

Thompson stated that “the Office of Institutional Opportunity and Access (IOA) has received

information that you may have engaged in conduct that violates the University’s Sexual

Harassment Policy.” The Notice directed Thompson to attend a meeting on November 1, 2018

with the IOA. TheNotice also stated that “it is a violation of the KU Discrimination Complaint

Resolution Process to retaliate against a person who files a complaint or against a person who

participates in the IOA investigative process.”

       Friday, October 26

       88.     On October 26, Cottengim heard that Detective Affalter had received a message

from Bobbie asking that Cottengim call her. Cottengim does not return her call but instead records

Affalter calling Bobbie back.

       89.     Bobbie tells Affalter she has given a statement to IOA and was going forward with

the Title IX investigation but did not want to pursue any criminal charges. She was very clear

about that. But rather than terminating contact with Bobbie at that point, Affalter, who isknowingly

furthering the “false statement” investigation, tells Bobbie that he really needs her to come to the

police station, explaining that he hadn’t a chance to record everything the first time hespoke to her.

He states: “Would you be able to come in and just run through everything again withme? So it

could be recorded this time?” Affalter tells Bobbie that it’s best to get her statement “[w]hile it’s

still fresh” instead of “months down the road” if Bobbie ever did decide to pursue


                                                  21
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 22 of 73




charges. Affalter tells her that he “empathize[s]” with Bobbie, and she agreed to come in and give

her full statement.

       90.     Affalter does not tell Bobbie that he’s recording their call. He also does not tell her

that there is no rape investigation, that she is no longer regarded as a victim and that she is instead

now considered the “suspect.”

       91.     Leah Terranova, who is the KU Law School’s Director of Career & Student

Counseling Services, emails Bobbie and states she had been in touch with someone on the

administration who told her about the incident involving Bobbie and another student, which has

led to a formal investigation.

       Monday, October 29

       92.     Cottengim informs Burns that Bobbie has agreed to give the LPD a complete

statement, that she does not want to pursue charges at this time, but does want to pursue a Title IX

investigation. He states that he hopes Bobbie will sign a waiver allowing him to share the LPD

reports with the IOA office.

       93.     Bobbie meets with Affalter and Cottengim at the LPD, and she provides her full

account. They record her statement. Unknown to Bobbie, they are not interviewing her as a rape

victim. Instead, she is a target in their “false statement” investigation.

       Tuesday, October 30, 2018

       94.     Burns emails Cottengim about sharing of information between offices and offers to

discuss this by phone or in person.

       Wednesday, October 31




                                                  22
      Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 23 of 73




       95.     Cottengim notifies Burns that he met with Bobbie on October 29 and she signed a

waiver allowing the release of the LPD reports to the IOA office. He stated that he would work on

getting everything that he can from the investigation to her.

       96.     Burns specifically asks if he will be able to provide text messages and when he

anticipated the investigation will be complete.

       November 5-7

       97.     Burns contacts Cottengim about the information he planned on sharing. Cottengim

responded that he should be back on track soon.

       98.     On November 6, 2018, Burns also provided Bobbie with links to the Discrimination

Complaint Resolution Process and the Sexual Violence Procedure at KU for her reference.

       Wednesday, November 14

       99.     Bobbie contacted Cottengim to request the case number for the investigation.

Cottengim returned her call and provided the case number. Bobbie reported to Cottengim that

Guillot had threatened her employment at the law firm (where he was employed as an associate

and she was then a law clerk) if she continued to pursue the rape case against Thompson.

       100.    Bobbie meets with Ms. Burns of the IOA office and reports that Thompson is

retaliating through Guillot by threatening her employment.

       Saturday, November 17

       101.    Burns then sends an updated respondent notification letter to Thompson. The letter

informs him of Bobbie’s allegation and stated: “Mr. Guillot advocated for her to drop the IOA

investigation and that she ‘be ready to deal with the repercussions of what [she] was doing because

the



                                                  23
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 24 of 73




“other shoe hadn’t dropped yet.”’ Ms. Horocofsky alleged that you are retaliating against her

throughMr. Guillot as a third party.”

       Monday November 19, 2018

       102.    Cottengim emails Burns to set up a meeting with her at her office. They agree to

meet the next day and Burns states she is looking forward to meeting with Cottengim again.

       Tuesday November 20

       103.    Cottengim and Burns meet at the KU IOA office and discussed the LPD

investigation for approximately three (3) hours. Cottengim allowed Burns to read and take notes

from his report, documenting text messages recovered during his investigation. Throughout

October and November, Cottengim and Burns had frequently exchanged emails, and it appeared

that Burns was eager for Cottengim’s information and was following his lead.

       Monday, November 26

       104.    Bobbie contacted Cottengim and informed him she no longer consented to the LPD

sharing her information with the IOA office. Cottengim agreed to comply with her request.

       105.    Cottengim did not tell Bobbie about his extensive contacts with Kate Burns and

told her that IOA had only reviewed a couple reports in the case.

       Wednesday, December 5

       106.    Burns contacted Cottengim for an update on the investigation and asked if

Cottengim was able to verify if there were text messages “missing in the string we reviewed” as

they had discussed. Cottengim responded to Burns’ email, asking her to call him.




                                               24
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 25 of 73




       Cottengim’s Probable Cause Affidavit Reflects Detectives’ Biased and Reckless
       Investigation, Full of Intentional Omissions, Falsehoods and Targeting of the Victim

       107.    On December 5, 2018, Cottengim signed a probable cause Affidavit in which he

alleged and stated under oath that he believes Bobbie had consented to sexual intercourse with

Thompson and had falsely reported to police that she’d been raped. Cottengim’s affidavit

relied almost entirely on what he “believed” about Bobbie’s motives. He stated that she

reported she’d been raped to get back at Guillot after she found out he was having a relationship

with another woman at the same time as her.

       108.    The affidavit was full of material and gross omissions, misleading statements, and

unsupported claims. It reflected the LPD’s biased, incomplete and reckless investigation that, from

the beginning, had been aimed at clearing Thompson rather than discovering the facts. Had the

affidavit contained accurate and complete information, it would not have supported probable

cause to arrest Bobbie. If police had conducted a thorough, fair and unbiased investigation from

the beginning, they would have discovered that the overwhelming weight of the evidence

supported Bobbie. They would have discovered that her text messages sent to Hurtig while she

was still at Thompson’s apartment reflected that she was still under the influence of alcohol and

was embarrassed, confused and unsure what to do next. They would have discovered her assailant

had a history of sleeping with intoxicated women and that he’d been bragging about his intent to

have sex with Bobbie. The investigation by detectives was biased, incomplete and consisted of

deliberate, intentional and reckless failures to ascertain and/or document the facts. The affidavit

lacks probable cause on its face. In addition, when the unreliable and speculative statements,

including statements of the detective’s “beliefs,” are subtracted from the probable cause affidavit

and the exculpatory evidence is included, the affidavit utterly fails to support probable cause.

Exculpatory evidence and the reckless or intentional investigative failures include the following:

                                                25
Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 26 of 73




 a.    Bobbie reported from the beginning, and consistently throughout, that she was too

       intoxicated to consent. Under Kansas law, engaging in sexual intercourse with a

       victim who is too intoxicated to consent constitutes rape under K.S.A. 21-

       5503(a)(2). Despite the centrality of this issue, none of the detectives ever made

       any effort to determine the level of Bobbie’s intoxication or to determine whether

       she suffered an alcoholic blackout as she had described. Although the surveillance

       video from one of the bars clearly showed Bobbie stumbling and bumping her

       shoulder into the door frame as she entered, Cottengim did not include this key

       material fact in his affidavit. He made no effort to investigate the amount of alcohol

       she ingested even though that fact was undeniably material and even though he

       could have easily requested her credit card receipts, which reflected the purchase

       of numerous drinks. Cottengim also could have interviewed witnesses who saw that

       Bobbie was still in poor condition the next day. Cottengim also could have relied

       on numerous, highly material text messages exchanged among Thompson and his

       friends observing how “fucked up” Bobbie was. Inexplicably, Cottengim did not

       credit this evidence and instead repeatedly indicated in the affidavit his skepticism

       that Bobbie had “blacked out.”

 b.    Cottengim never investigated the red flags in Thompson’s background even though

       Bobbie and other witnesses said he had a reputation for taking advantage of young

       women who’d had too much to drink. Even one of Thompson’s casual girlfriends,

       Miranda Clark, indicated that she’d heard of “something occurring” between

       Thompson and another young woman, whose name she provided. Detectives were

       also told that Thompson had some type of “hit” or “to do” list of women he wanted


                                        26
Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 27 of 73




       to have sex with, and that Bobbie was on it. Beyond obtaining a denial from

       Thompson, detectives made no effort to document or investigate this critical fact,

       and the affidavit made no mention of it. Instead, detectives were concerned about

       “possible repercussions” to Thompson.

 c.    Given the allegations about Thompson, detectives inexplicably failed to carefully

       review or place weight on his text messages. Those messages were both material

       and inculpatory of Thompson. Thompson clearly expressed his intent, while he and

       Bobbie and the other students were bar hopping, to have sex with Bobbie that night.

       He sent a series of crude texts, telling a male friend that Bobbie “was so fucked

       up,” that Bobbie was “Kriston’s side joint,” and that he was going to be “fucking”

       Bobbie just so “he [Kriston] knows I can.” As he and Bobbie continued drinking,

       Thompson bragged to his friend: “I’m bout to see what she working with.”

       Thompson’s intent to have sex with Bobbie dated back months. During July 2018,

       Thompson and Guillot had exchanged crude texts about Bobbie, with Thompson

       bantering to his friend about “tak[ing] Bobbie Jo off your hands now I know she

       down for the team.” They also joked about “tag team[ing]” her and doing a “train

       ride.” Bobbie had no knowledge of these texts or that the two of them had even

       discussed her.

 d.    The affidavit was silent on Bobbie’s physical injuries, all of which corroborated her

       account. Inexplicably, detectives had never asked her to release the results of her

       rape examination to them, including the diagram and photographs that documented

       her injuries. She had a tear in her vaginal opening as well as a small bruise. Her

       neck had bruising, which would be consistent with the “pressure” she remembered


                                        27
    Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 28 of 73




              feeling during the assault, and her arms and legs all had bruising and contusions.

              Bobbie had none of those injuries prior to that evening. Detectives never asked

              Bobbie to consent to a release of her medical examination report and photos, nor

              did they interview either of the SANE nurses, who would have told them that

              Bobbie’s injuries were consistent with the sexual assault she described. Detectives

              had notice that Bobbie had injuries, and their failure to gather and document that

              evidence was deliberate.

       e.     Detectives did not attempt to seek Bobbie’s consent to have the biological material

              in the rape kit tested. Although Thompson admitted that he’d had sex with Bobbie,

              he also indicated that he had stopped after a few minutes after Bobbie told him to

              stop.1 The rape kit was eventually tested during Bobbie’s criminal case, and,

              significantly, a compound found in seminal fluid was detected on a swab.

       f.     Detectives failed to conduct key interviews and made no mention of material,

              exculpatory facts of which they had clear notice or which were available to them.

              Bobbie’s friend Courtney Hurtig was with Bobbie for much of the weekend, and

              noticed Bobbie’s emotional distress and physical injuries, including bruising. At

              the hospital, Hurtig told police about Bobbie’s distress and her injuries, but they

              made no attempt to follow up or include these facts in the affidavit. Detectives also

              failed to interview: (1) Lindsie Ford who was at the hospital with Bobbie and made

              similar observations; (2) Amy Adams, a friend who saw Bobbie early the next

              morning, and noticed that Bobbie seemed troubled and distracted; (3) Bobbie’s




1 Thompson told the KU investigator the same thing, and the KU findings stated
Thompson"stopped prior to reaching climax.”
                                               28
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 29 of 73




               medical providers, including Dr. Pavika Saripalli who diagnosed Bobbie with

               PTSD and treated her ongoing symptoms of anxiety, insomnia, flashbacks, mood

               changes, and hypervigilance. Dr. Saripalli was the doctor who had advised Bobbie

               that proceeding with her complaint against Thompson might be too stressful for her

               to handle. Bobbie had told this to Cottengim, but he chose, without basis, to

               disbelieve Bobbie’s report and never contacted or interviewed Dr. Saripalli.

       December 6-12

       109.    Still unaware that both the LPD and KU were treating her as the suspect, Bobbie

emails Burns regarding the KU investigation, requests information about the availability of

evidence and interviews, and also provides her with the names of two additional witnesses.

       Monday December 10

       110.     KU Law School Associate Dean Lumen Mulligan spoke with Professor Valdez

about the investigation and then emailed Bobbie about his conversation with her. Mulligan

informed Bobbie that he has known Thompson for his entire law school experience, that Thompson

“related his version of the events” to Mulligan, and that “the police opened a false claim

investigation” against Bobbie. Mulligan informed Bobbie he had reported this information to the

IOA, which he understood to be a confidential investigation, and that he was surprised when two

professors showed up in his office with the notice of investigation and the names of the persons

involved. Mulligan then reported all of the one-sided information he had to Law School Dean

Mazza and Associate Dean Kronk-Warner.

       Thursday, January 3

       111.    Burns extends the 60-day timeframe for the IOA investigation and notifies Bobbie

of the extension.


                                               29
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 30 of 73




       Monday January 14

       112.      Bobbie contacts Leah Terranova at KU law school to inquire about any overlap

with her class schedule and Thompson’s. She explained that she was taking 18 hours that spring

semester due to having to drop courses in the fall, and that many of the courses were required for

her to graduate. Bobbie notified Terranova as the Director of Career & Student Counseling

Services because she was already aware of details of Bobbie’s situation and she was not

comfortable contacting others in the law school unless absolutely necessary.

       Friday, January 25

       113.      Cottengim obtains a warrant for Bobbie’s arrest for the felony crime of providing

false information to a police officer. Bobbie is unaware of Cottengim’s actions and is trying to

focus on starting the spring semester at law school.

       Monday, January 28

       114.      Cottengim employs a ruse to lure Bobbie to the Lawrence Police Department so

that detectives can arrest her. He calls Bobbie and says he received an anonymous note about her

rape. But he can’t decipher it. He asks Bobbie to come to the police station and help him. She says

she will. He does not tell Bobbie about the arrest warrant. Instead, he tells her not to worry, it was

nothing “bad.”

       Wednesday, January 30

       115.      As requested, Bobbie goes to the police station with her care advocate, Merrill

Evans. Cottengim then tells Bobbie that he lied to her and that he has a warrant for her arrest for

falsely reporting a rape. He does not immediately tell her about her Miranda rights. He tries to get



                                                 30
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 31 of 73




Bobbie to admit that she made a false claim. He tells her that he does not believe she was raped.

Bobbie remained adamant, telling Cottengim and another detective, Amy Price, that “this did

happen” and that her “story had not changed from the very beginning.”

       116.    Cottengim then reads Bobbie the Miranda warnings and tries to get her to admit she

made a false claim again. He relies on the false narrative and suggests she had been scheming and

that it “appeared as though she was using the threat of rape to get what she wanted.” Bobbie

responded firmly: “No, sir.” She tells Cottengim that he’s wrong. Bobbie asks Cottengim why he

couldn’t have just told her the truth about the warrant; that she has class that afternoon. He does

not answer her question.

       117.    The police put her in handcuffs. She is forced to wait in the lobby while Cottengim

and Price bring up the car. They place her in the police vehicle and transport her to the detention

center, where she is fingerprinted and processed. Bobbie calls Lindsie Ford and gets her help to

secure bond money so she can be released. Bobbie is detained and remained in custody the entire

afternoon, missing her classes and dealing with a trauma that had been totally unexpected.

       118.     That same day, Cottengim emails Burns and asks her to call him that afternoon.

       February 13

       119.    Bobbie appeared in Douglas County District Court and was provided with a copy

of the Complaint filed against her.

       120.    Bobbie was then required to provide information about the criminal prosecution as

part of the character and fitness disclosure requirement of the law school, as requested by Associate

Dean Kronk-Warner and Leah Terranova.

         February 19 - March 13



                                                 31
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 32 of 73




       121.    After learning that witnesses whose names were provided to IOA in connection

with the sexual assault that occurred on Sept. 28, 2018 had not yet been contacted or interviewed.

Bobbie communicates with Burns regarding the investigation and schedules a follow up meeting.

       March 26

       122.     Bobbie filed a supplement to her Title IX complaint, adding specific claims about

Quinton Lucas. Her supplement was made in person and through an email to Burns, with a “cc” to

Michael Leitch. Along with a narrative description and her statement, she sent texts by Blake

Ronnebaum and a statement by Ronnebaum who witnessed the interaction. She also pointed out

that at the beginning of the semester, Lucas had joked in front of his class about the “#metoo”

movement.

       123.    IOA never investigated Bobbie’s March 26, 2019 supplemental claim.

       April 17

       124.    Bobbie withdraws from some of her law school classes due to the stress of the case

and the impact on her health. Terranova informs her that Professor Drahozal and Lucas had

expressed that Bobbie was still on their rosters.

       May 1-7

       125.    Bobbie and Burns communicate about reviewing Bobbie’s statement provided to

the IOA.

       Wednesday, June 5

       126.    On the first day of her preliminary hearing, Bobbie learns she has been charged

with two additional counts of falsely reporting a felony crime. She now faced up to seven to

twenty-three months in prison for each count.



                                                    32
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 33 of 73




       Wednesday, June 12

       127.    At the conclusion of the hearing on June 12, 2019, the district court, remarkably,

found probable cause to support the charges, relying largely on the correct spelling in Bobbie’s

early morning text messages to Hurtig, while also failing to note that smart phones all have “auto

correct” and would likely fix any spelling errors. The litigation continues for months, with the

filing of motions and responses by both sides.

       Monday, July 1

       128.    Bobbie emails Burns about the status of the IOA investigation and the release of

the final report, since it had been 8 weeks since they last spoke and over 8 months since the

investigation began.

       Tuesday, July 9

       129.    The IOA issues its report of its investigation which concluded that Bobbie had made

a false complaint, engaged in “serious misconduct” and referred her to the Office of Student

Conduct for further review.

       130.    The July 9, 2019 report made numerous references to “witnesses” but no specific

witnesses were identified in the report as having been interviewed.

       131.    Like the Lawrence Police Department, the Title IX investigator made a finding that

Plaintiff had filed a “false complaint” and referred this “finding” to the Office of Student Conduct

and Community Standards to “determine whether a policy violation occurred regarding the filing

of a false complaint.”

       October 29, 2019


                                                 33
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 34 of 73




        132.    With little warning, the District Attorney filed on October 28, 2019, a motion to

dismiss the case against Bobbie. No explanation was provided. On October 29, the district court

dismissed with prejudice all charges against Bobbie. The case is over. A couple of weeks later,

Bobbie learns that, shortly after the case against her was initially filed, some detectives had been

cheering that they “finally got our false reporter,” knowing that such a false report case would

likely discourage women from reporting.

        LPD’s responsibilities and conduct

        133.    It is well recognized that a police department that pursues charges for a “false

report” leads to a “chilling effect” and prevents survivors across the county, especially college

students, from reporting assault as it is not safe to do so.

        134.    It is also well recognized that untrained investigators easily misinterpret a sexual

assault survivor’s response shortly after an incident because trauma manifests in many different

ways and often the victims’ account of the assault changes as they remember pieces of it. They

may also act in unexpected ways as a result of the trauma.

        135.    Throughout the case, the detectives showed startling solicitude for Thompson but

indifference or even hostility toward Bobbie. Even though Thompson was the alleged assailant,

Cottengim shared his perceptions of the case (that he hadn’t yet investigated) with Thompson,

telling him that he did not believe Bobbie and that if he could prove she was lying, he would arrest

her. He made clear to Thompson that the investigation of sexual assault allegations was a task to

be dispatched quickly, stating: “I don’t want to drag this out forever. And I…want to document

the best I can, so that if it didn’t happen, it didn’t happen. I’m fine with it.”

        136.    The failure of the LPD to take sexual assault cases seriously and conduct fair and

thorough investigations has led, predictably, to poor statistics and a low level of protection to

                                                   34
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 35 of 73




women in the community who have been sexually assaulted. In 2018, Lawrence police made an

arrest in only 13.8% of reported rape cases, 1% behind the state average. In the previous two years,

fewer than 5% of LPD sexual assault cases led to an arrest. Bernard, “Lawrence Police Cannot Be

Trusted to Investigate Rapes of KU Students, Women Say,” Kansas City Star, Dec. 8, 2018,

https://www.kansascity.com/news/local/crime/article237679439.html.         Nationwide, the Bureau

of Justice Statistics found a higher arrest rate nationally – that about 20% of reported sexual

assaults led to an arrest.

        137.    Moreover, interviews with other sexual assault survivors in Lawrence (including

plaintiff’s witnesses Jane Doe 1, Jane Doe 2, and Jane Doe 3) all show the same deliberate and/or

reckless investigative omissions, inexplicable failures and deliberate misconduct that characterized

Bobbie’s case, including but not limited to: the deliberate and persistent failure to properly

investigate sexual assault allegations made by women; the deliberate and persistent failure to

properly collect, document and preserve physical evidence in sexual assault cases; the deliberate

and persistent failure to properly gather and timely document witness accounts in sexual assault

cases; the deliberate and persistent failure to investigate anything about the alleged assailant in a

sexual assault case, including the background of the alleged male assailant; the deliberate,

persistent and baseless rejection of credible accounts from women who have been sexually

assaulted; the deliberate and persistent failure to conduct investigations free of gender bias; the

deliberate and persistent characterizing of women as “liars” and “unreliable” witnesses; the

deliberate, persistent and inaccurate characterizing of sexual assaults on women as simply “sexual

experimentation” or “regret sex”; the deliberate and persistent assignment of detectives to sexual

assault cases when those detectives are wholly untrained in the handling of such investigations;

the deliberate and persistent use of rudeness, insults and manipulation by detectives as tools to

discourage women from proceeding with their complaints of sexual assault; the deliberate and
                                                 35
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 36 of 73




persistent handling of sexual assault investigations in a manner intended to reduce or eliminate any

possibility that the case would be charged and would almost certainly be rejected by the District

Attorney based on the failure to collect available and material evidence; the deliberate and

persistent use of techniques such as “foot dragging” and neglect to drag out investigations and

reduce the likelihood of criminal charging; the deliberate and persistent manufacturing of baseless

reasons to terminate a sexual assault case without adequate or proper investigation of the woman’s

allegations; and the deliberate and persistent effort to develop a “false statement” case as a means

to discourage further reporting of sexual assaults by women who have actually been sexually

assaulted. At the same time that detectives have deliberately and persistently discouraged and

rejected sexual assault allegations brought by women, the LPD has displayed immense solicitude

and protectiveness toward alleged male assailants, and instead of investigating them, has instead

assured them that the claims of their female victims are false or are unlikely to result in charges.

       138.    The failure of the LPD to properly address sexual assault is due to a lack of adequate

policies and officer training as well as a reliance on longstanding customs and the embedded biases

of police, detectives, their supervisors and the LPD.

       139.    None of the three officers who investigated Bobbie’s case had any specialized or

up-to-date training in conducting sexual assault investigations, interviewing sexual assault victims

or dealing with anyone who had suffered this type of trauma. In contrast, most police departments

have specialized units dedicated to sexual assault victims, as it is widely known that inadequate




                                                 36
      Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 37 of 73




 training can contribute to harmful practices and a misperception that victims lie about sexual

 assault.

            140.   The impact that trauma has on a victim’s brain can affect how and when memories

 surface and can cause inconsistencies in the victim’s account. These problems may be

 compounded if alcohol is involved or if the victim knows her assailant.

            141.   Joanne Archambault, who spent decades in law enforcement with the San Diego

 Police Department, is a nationally recognized expert and police trainer on conducting proper

 investigations of sexual assaults. She teaches that trauma victims may react in many different ways,

 and that some of their behaviors may seem unusual or unexpected. Investigators who lack proper

 training may misinterpret these behaviors. After an assault by an acquaintance, it is common for

 the victim’s initial disclosure to be inaccurate or minimized. Also, the facts, as provided by the

 victim, may change over time. This does not mean the victim is lying. The victimof any sexual

 assault is also typically dealing with powerful emotions, reactions and symptoms of trauma,

 including mood instability, depression, sleep disturbances, nightmares, flashbacks, hypervigilance

 and ongoing emotional stress.

            142.   The detectives who investigated Bobbie’s allegations lacked necessary training and

 understanding. They had never received specialized law enforcement training on sexual assaults

 or even attended a seminar by a SANE2 nurse who could address the neurobiology of trauma and

 how the trauma of sexual assault can affect each victim differently. Most notably, the LPD lacked

 a specialized unit – which most medium-sized and larger departments have – to address sexual

 assault cases. Such units are typically staffed with personnel who have specialized training and

 knowledge of the needs of sexual assault victims and the particular demands of such cases.


2 S A N E stands for “Sexual Assault Nurse Examiner.”

                                                   37
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 38 of 73




       143.    In the absence of proper training, supervision and policies, the detectives

deliberately and recklessly adopted the position that Bobbie had not been sexually assaulted. They

then proceeded to aggressively target her for filing a “false report” even though she had repeatedly

told police that she did not want to pursue charges and even though her interviews occurred at

police urging because they claimed they needed a complete, recorded account. Instead of seeking

out specialized expertise or consultation to handle the case, the detectives deliberately conducted

a biased and reckless investigation, repeatedly burying or disregarding the real facts in favor of

manufacturing a case against Bobbie based on the false narrative that she was taking revenge after

the break-up with her boyfriend, Guillot. In adopting this false narrative, police disregarded

overwhelming evidence of Bobbie’s true motivations, which were, initially, to preserve evidence,

and then to pull back from pursuing any charges against Thompson as she did not want to harm

her career or professional relationships.

       144.    The constitutional violations that caused the injuries suffered by Bobbie flowed

directly from: (1) the LPD’s failure to provide proper and necessary training for their officers and

detectives in the handling of sexual assault cases; (2) the LPD’s failure to have adequate policies,

practices and customs that would have required proper training and guidance for handling sexual

assault cases; and (3) the failure to provide adequate supervision to deter detectives from

conducting reckless, biased and grossly inadequate investigations aimed not at finding the truth

but at protecting the perpetrator.

       145.    The City of Lawrence, through the LPD and its encouragement, ratification and/or

approval of the aforementioned policies, customs and/or practices, in spite of their known and

obvious inadequacies and dangers, has been deliberately indifferent to the constitutional rights of




                                                38
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 39 of 73




Bobbie Horocofsky and other victims of sexual assault, in violation of the Fourth and Fourteenth

Amendments.

       146.     Defendants’ actions deprived the plaintiff of her rights, privileges or immunities

secured by the Constitution or laws of the United States. The LPD’s policies, customs and/or

practices were the moving force behind the violation of Plaintiff’s federally-protected rights.

       The University of Kansas’ responsibilities and conduct

       147.    Title IX, 20 U.S.C. § 1681(a) states:

       No person in the United States shall, on the basis of sex, be excluded from
       participation in, be denied the benefit of, or be subjected to discrimination under
       any educational program or activity receiving Federal financial assistance.

       148.    A school that receives federal funds violates Title IX and is subject to a private

action for damages where the school is “deliberately indifferent” to known acts of discrimination

against students. Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1988).

       149.    The protections of Title IX extend to situations where the school is deliberately

indifferent to the sexual harassment of a student by another student. Davis v. Monroe County Board

of Education, 526 U.S. 629 (1999).

       150.    The protections of Title IX extend to situations where the school is deliberately

indifferent to a report of sexual assault which causes harassment or makes a student vulnerable to

it. Farmer v. Kansas State University, 918 F.3d 1094 (10th Cir. 2019).

       151.    The KU Office of Institutional Opportunity and Access (IOA) is the KU office

responsible for investigating complaints of discrimination and sexual harassment, including all

forms of sexual violence (rape, sexual assault, domestic violence, dating violence, stalking, etc.).




                                                 39
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 40 of 73




       152.      KU’s employees were operating within the scope of their employment at all times

relevant with regard to the events described herein.

       153.      KU has a specific history of publicly reported sexual assaults of women.

       154.      The U.S. Department of Education had issued guidance to the KU that it should

“promptly” take steps to protect the complainant once it had notice of a sexual violence allegation,

by imposing interim measures that may include a “no-contact order,” academic accommodations

and even including the suspension of the assailant.

       155.      KU has policies that state sexual harassment, sexual violence and sexual

misconduct are a form of sexual discrimination and are not tolerated at the University. KU

affirmatively states that it is committed to the safety and well-being of every member of its

community and encourages individuals who experience sexual violence and sexual misconduct to

report the incident and seek help. The IOA office informs students that they can choose who to

talk to, what information to share, what support resources to use, and whether to go to law

enforcement. The IOA office informs students that they determine if they want to file a formal

IOA complaint. The IOA office informs students that it is able to offer interim measures to assist

and prevent harm to a victim of sexual violence and sexual misconduct, and that these interim

measures are available regardless of whether the student chooses to file a criminal or IOA

complaint and regardless of whether the student chooses to participate in a criminal or IOA

investigation.

       156.      KU has policies that prohibit retaliation against those who file an IOA

discrimination/harassment complaint or who participate in an investigation of a complaint. The

anti-retaliation policy identifies conduct such as phone calls, e-mail or other attempts to discuss

the complaint, as well as disciplinary action, harassment, unsupported evaluations, or other adverse


                                                 40
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 41 of 73




changes in the conditions of the educational environment as retaliation. The policy states if a

student believes she is experiencing retaliation in any form to notify the IOA office and the IOA

will respond promptly to all allegations of retaliation.

       157.    KU has a Code of Student Rights and Responsibilities, adopted and enforced by the

University of Kansas, that defines its jurisdiction to apply to behavior not only on University

premises and at University-sponsored activities, but also to off-campus conduct “when the

behavior affects the on-campus safety of a member of the University community or University

operations. (Emphasis added).

       158.    Section VI of the Code of Student Rights and Responsibilities governs Non-

Academic Misconduct and provides that “students and organizations are subject to disciplinary

action for violations of laws, published policies, rules and regulations of the University and Kansas

Board of Regents,” including specifically, “where the university has jurisdiction,” violations of

KU’s sexual harassment policy at http://policy.ku.edu/IOA/sexual-harassment and discrimination

policy at http://policy.ku.edu/IOA/discrimination-complaint-resolution, among others.

       159.    The Code of Student Rights and Responsibilities also subjects students and

organizations to disciplinary action for retaliation, which is defined as “any behavior, direct or

indirect, taken to or attempt to harass, intimidate, or improperly influence any individual associated

with the student conduct process or any other University grievance or complaint process.

       160.    The Code of Student Rights and Responsibilities also subjects students and

organizations to disciplinary action for Threatening Behaviors, Intimidation, Bullying and

Cyberbullying, Stalking, and Hazing.

       161.    The Code of Student Rights and Responsibilities also subjects students and

organizations to disciplinary action for Intimate Partner/Relationship Violence, which is defined

                                                 41
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 42 of 73




“to mean any physical, sexual, or psychological harm against an individual by a current or former

partner or spouse of the individual. It would include stalking, dating violence, sexual violence, or

domestic violence.”

       162.    Pursuant to and as a result of these policies, Defendant KU had disciplinary

authority or control over students who live off campus as well as student conduct issues that arise

off-campus.

       163.    The Jeanne Clery Disclosure of Campus Security Policy and Campus Crime

Statistics Act requires KU to annually publish the number of criminal sex offenses that were

reported to campus security authorities or local police agencies and that occurred on or and off

campus. 20 U.S.C. § 1092(f)(1)(F)(i).

       164.    Defendant's sexual harassment policy and its discrimination policy clearly cover

"off-campus” conduct that has continuing adverse effects on campus, in the context of an education

program or activity. KU has substantial control over conduct that occurs off-campus, that violates

its policies, and affects its educational programs and activities. KU has control over both Plaintiff’s

assailant, who was a KU law school student, as well as the law school’s programs and activities.

       165.    KU is responsible for enforcing these policies and ensuring that its employees are

adequately trained to follow these policies.

       166.    According to the KU IOA policies, the IOA complaint investigation process is

independent of any other complaint resolution process, including the choice to file a criminal

complaint with the appropriate law enforcement authorities or not to do so.

       167.    Unbeknownst to Plaintiff, in March 2015, KU had entered into an agreement or a

memorandum of understanding (MOU) with the City of Lawrence law enforcement relating to

training and coordination of investigations in cases involving sexual violence, protocols for

                                                  42
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 43 of 73




referring complaints, and an agreement to share information and to “communicate regularly” about

investigations.

       168.       The Law School at the University of Kansas had a policy, custom and practice of

sponsoring events for its students on and off campus at which significant quantities of alcoholic

beverages were served and tolerated; students were encouraged to participate in these events.

These sanctioned events include:

       a.         Career Services Events, such as the one that took place on January 23, 2017,

                  which involved a 1L Law Clerk Panel Discussion at the Law School with an open

                  bar afterwards at the 23rd Street Brewery where students could meet the panelists

                  at the reception.

       b.         Spring Law Prom, sponsored by SBA and KU Law, which had an open bar, with

                  numerous incidents involving alcohol in 2017 and 2018.

       c.         KU Law Student Bar Association sponsored events, such as weekly events at

                  various bars around Lawrence that involved drinking alcohol and that regularly

                  got out of control. These events were advertised on the law school Facebook

                  pages and to the public.

       d.         Events hosted and sponsored through the Law School Dean’s office, such as the

                  KU Law Diversity & Inclusion Social at Johnny’s North in Lawrence, Kansas on

                  September 27, 2018 between the hours of 5pm and 7pm, which provided free beer

                  to students. This event, and others was published in the KU law School calendar.

       169.       KU promoted its events on Facebook, through emails to students and in the law

school itself. KU’s promotion of the events, which encouraged drinking by offering free alcoholic

beverages to students, led to the September 2018 night of bar-hopping and the rape.



                                                  43
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 44 of 73




        170.   Upon information and belief, KU administrators or mandated reporters were aware

of prior reports of sexual assault or sexual misconduct involving Thompson, but did nothing;

discovery is needed to confirm this allegation which would support KU’s actual knowledge that

Thompson had sexually assaulted, raped or harassed other female students before his assault of

plaintiff.

        171.   Upon information and belief, the KU law school knew that Thompson had angry or

violent confrontations in conjunction with these law school sponsored or hosted events. For

example, at Law Prom in the Spring of 2018, there was a reported incident involving Thompson

and a female student in which Thompson confronted her somewhat angrily, told her that she did

not need to “perpetuate a narrative wherein [he] was a predator,” and she responded that he did not

seem to need [her] help with that. And on October 5, 2018, at an SBA event off-campus, Thompson

had a physical altercation with another law student.

        172.   KU’s law school was aware of Bobbie’s anxiety, panic attacks, and the demands of

the IOA investigation upon her time and emotional state. Following her IOA contact, Bobbie still

had to attend law school classes in the same building at KU where her student assailant continued

to attend law school classes, making her vulnerable to continuing harassment.

        173.   After it became known in the law school that Bobbie had reported the rape to the

IOA and the LPD, Bobbie dropped some of her classes in the fall of 2018, as well as in the spring

of 2019. Some of her law school professors and an administrator were pressuring her to drop out

of school completely.

        174.   The July 9, 2019 “findings” by the IOA reiterated the false narrative that the

Lawrence Police Department adopted in October 2018 about Plaintiff’s alleged “motivation to

report Thompson.”

                                                44
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 45 of 73




       175.    Bobbie exercised her right to appeal to the retaliation to Provost and Executive Vice

Chancellor. In the appeal, she identified errors created a substantiated bias in the investigation and

demonstrated material deviations from established procedures, including the following:

       a.      Extensive collaboration between Lawrence Police Department Detective, Charles

               Cottengim, and IOA investigator Kate Burns, specifically that the IOA report notes

               Cottengim contacted Burns seven times to share information with IOA, which

               eroded the fairness of the IOA investigation and severely violated Bobbie’s rights.

       b.      Failure to review or interview important and essential witnesses whose names and

               contact information were provided to IOA; Bobbie provided a detailed list of

               seventeen witnesses important to the investigation. Of these seventeen witnesses,

               only four were contacted or interviewed by IOA, and only three were included in

               the final report. In addition, the IOA report gave no weight to credible testimony

               provided by these witnesses which was supported by physical evidence.

       c.      Failure to review medical documentation and to accommodate Bobbie’s disability

               throughout the complaint process; the University's indifference to this trauma

               created a hostile environment for Bobbie, resulting in significant harm.

       d.      Failure to investigate retaliation and ongoing harassment against Bobbie by

               Thompson and by the University of Kansas.

       176.    Plaintiff also stated in her appeal that she was harassed by the perpetrator

throughout the adjudication process, creating a retaliatory and hostile environment which was not

recognized nor addressed by IOA. The perpetrator utilized his friendship with Kriston Guillot, a

former friend and colleague of Bobbie, to intimidate and harass the her. Guillot confronted Bobbie

and asked her to “end this investigation or else you will lose everything.” Although Bobbie


                                                 45
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 46 of 73




reported the harassment to the IOA investigator, no steps were taken to end the harassment.

Guillot’s conduct was not fully reviewed or investigated, which created further harm to Bobbie

and contributed to the erroneous findings.

       177.    In her appeal, Bobbie stated that during the pendency of the eight-month long Title

IX investigation, Bobbie was harassed by Thompson through Guillot and when she informed the

IOA of this harassment and retaliation, the IOA failed to address the complaint or take any

appropriate remedial action in response to her complaint, evincing deliberate indifference to the

retaliatory conduct.

       178.    Bobbie informed the IOA investigator that she suffered from generalized anxiety

disorder, flashbacks, nightmares, and panic attacks which progressively worsened after the sexual

assault as she regularly saw her perpetrator on campus, on an almost daily basis in the fall of 2018.

Despite knowledge of this information, no actions were taken by the IOA to protect her from

further harm and resulted in Bobbie’s withdrawal from some of her courses and delayed her

graduation.

       179.    The University of Kansas’ policy on sexual misconduct states that all cases should

be resolved within sixty days, but, in this case, the investigation took more than eight months,

which caused ongoing distress and negatively affected Bobbie’s mental and physical health and

academic performance.

       180.    KU has conducted IOA investigations involving students who were raped or

involved in off-campus sexual assaults on numerous occasions, some of which have led to serious

disciplinary action toward the attacker, including expulsion, stemming from off-campus sexual

misconduct.




                                                 46
    Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 47 of 73




       181.      In response to her appeal, KU Interim Provost and Executive Vice Chancellor Carl

Lejuez rubber-stamped the KU IOA findings as “reasonable.” The Interim Provost also bought

into the collusive findings of the LPD and KU, stating “Given IOA’s findings as to your previous

sexual relationship with Mr. Guillot, your desire to continue your relationship with Mr. Guillot,

and your previous and ongoing workplace relationship with him, IOA’s conclusion was

reasonable.”

       182.      Like the LPD, KU was deliberately indifferent to Plaintiff’s rights as evidenced by

the following:

       a.        Failing to conduct a specific investigation of her sexual assault allegations;

       b.        Failure to investigate her level of intoxication;

       c.        Failure to consider her ability to consent based on her level of intoxication;

       d.        Failure to investigate Thompson’s background and conduct;

       e.        Failure to investigate Bobbie’s injuries or ask for medical report/photographs from

                 SANE exam;

       f.        Failure to thoroughly review Thompson’s text messages or accord weight to his

                 admissions that he knew Bobbie was intoxicated;

       g.        Little or no meaningful consultation with SANE nurses;

       h.        Failure to interview witnesses who would corroborate Bobbie;

       i.        Failure to interview Bobbie’s doctor, who would have corroborated Bobbie’s PTSD

                 and that she had advised her to consider not proceeding with police because of

                 stress.

       j.        Failure to provide regular updates on the status of its investigation to Bobbie.



                                                   47
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 48 of 73




        k.      Failure to notify Bobbie that she was the subject of the investigation, not

                Thompson.

        183.    KU’s concealment of the actual focus of its investigation amounted to deliberate

indifference to the rights of the Plaintiff under Title IX, by deliberately misleading her.

        184.    KU responded with deliberate indifference to Bobbie’s reports of rape by not

performing an independent, unbiased investigation and instead conspiring with the LPD to accuse

her of making a false report.

        185.    KU law school endorsed Plaintiff’s assailant prominently on its law school

advertisements, promotional materials and posters displayed in the law school, which demonstrates

its deliberate indifference and emboldened Thompson to influence professors and administrators

in his favor.

        186.    Plaintiff also was subjected to intimidation from law school professors as well as

Thompson’s roommates and friends who were KU law students and who were advocates for her

assailant. Plaintiff was forced to endure an educational environment that constantly exposed her

to potential encounters with her assailant, his roommates and his friends, or caused her to miss

classes out of fear of running into them in the fall of 2018.

        187.    Plaintiff secluded herself from friends, and withdrew from KU activities in which

she had previously taken a leadership role.

        188.    Bobbie had qualified for the KU moot court team and ensuing competition, but was

unable to attend or compete due to the discrimination and harassment she was subjected to.

        189.    University of Kansas Professor Quinton Lucas referenced Title IX during a small

Administrative law class in which the Bobbie was present. After making a joke at the beginning



                                                 48
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 49 of 73




of the semester about the #metoo movement during the February 5, 2019 class, Mr. Lucas stated

in his opinion the Title IX process regarding sexual assault on campus should be abolished, stating

he thought the District Attorney’s office should handle sexual assault allegations on campus

because they were ‘best suited.’ Mr. Lucas then used the Bobbie Horocofsky by name in a

hypothetical example stating the University could not ‘kick her out’ without due process and made

comments directed towards the ongoing IOA investigation. By doing so, Mr. Lucas created or

contributed to an atmosphere that caused her to feel very uncomfortable, vulnerable, anxious and

targeted.

       190.    As a result of this conduct which contributed to the harm and by failing to protect

her from further harm, Bobbie was unable to return to her spring 2019 Administrative Law course

and ultimately formally withdrew from the class. She also had to withdraw from another class,

took incompletes in two other classes and was not able to graduate on schedule in May 2019.

       191.    The law school is supposed to provide a setting free of harassment where anyone -

and most especially a complainant - can feel safe and able to pursue their academic goals.

       192.    Although documentation of this retaliation was provided to the IOA investigator

during an interview on March 14, 2019, Professor Quinton Lucas’ conduct was not reviewed or

mentioned in the final report which created further harm to Bobbie and further demonstrates an

incomplete and biased investigation.

       193.    KU’s response was clearly unreasonable in that it continued to advocate and

promote Bobbie’s assailant, while, at the same time, focusing its efforts on investigating her for an

alleged false report. Every day at the law school, Bobbie had to walk by a poster with a pictureof

her assailant that was used to promote the law school. The continuing harassment and




                                                 49
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 50 of 73




endorsement of her assailant prevented Bobbie from seeking help from the law school

administration.

       194.    KU’s deliberate indifference caused Bobbie to withdraw from participating in

educational opportunities, taking incompletes for her courses in the Fall of 2018, and eventually

withdrawing from classes completely in the Spring of 2019, which was to be her final semester of

law school.

       195.    KU refused to investigate the off-campus rape and instead focused its investigation

on Bobbie. By refusing to investigate off-campus sexual assaults such as the assault on Bobbie,

KU makes students, like Bobbie more vulnerable to rape because it sends a message that students

can rape other students with no fear of school disciplinary action.

       196.    KU's practice ignores the reality that many off-campus sexual assaults adversely

impact the on-campus educational environment for victims, just as it did Bobbie. KU sent a

message to male law students and emboldened them with the knowledge that they can rape other

students off campus with no fear of school disciplinary action.

       197.       On or about November 1, 2019, Bobbie filed another formal complaint with the

IOA making claims of sex discrimination and retaliation. This complaint stated that the

harassment, discrimination and retaliation all began after Bobbie filed her first Title IX complaint,

which was based on sex and falls under Title IX. She referenced her October 2018 complaint and

her supplemental complaint in March 2019 as protected activity. She alleged that the nature of her

March 2019 supplemental complaint and the November 2019 complaint were retaliation and

continued hostile educational environment claims that fall under Title IX. She stated her assailant

seemed to be exalted and held up as a role model by KU and its law school, as his face appeared

in KU media in admissions, and on marketing materials posted on bulletin boards in the school.

                                                 50
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 51 of 73




She alleged KU failed to properly investigate her complaint, ignored critical evidence and caused

her to suffer mental and emotional harm, further resulting in severe physical illness. She alleged

that instead of attempting to aid and support her, representatives of the Law School urged her to

drop out and made it difficult for her to obtain accommodations to finish school.

       198.    On December 5, 2019, KU administratively closed her complaint without an

investigation. In its letter notifying Plaintiff of its action, KU’s Title IX Director concluded the

conduct in her complaint was not based on Plaintiff’s sex or an attempt to harass or to retaliate

against her.

       199.     KU failed to provide adequate supervision, warnings, training, guidance and

education to its employees and students in the law school. The likelihood of such misconduct was

so obvious that KU’s failure amounted to deliberate indifference to the rights of Plaintiff.

       200.    KU then subjected Bobbie to a student conduct hearing, a proceeding at which she

risked expulsion from the University.

       201.    KU’s deliberate indifference caused Plaintiff to exhibit symptoms of post-traumatic

stress disorder (PTSD) and become depressed and withdrawn.

       202.    KU’s policy of cooperation and collusion with the LPD caused harm to Plaintiff,

including the charge of making a false report and the ensuing student conduct violation which

threatened her law degree, her future as a lawyer, her job and her reputation.

       203.    The KU investigation was tightly intertwined with the LPD investigation, and the

two agencies moved in lockstep, with frequent communication and information sharing between

Cottengim and Burns. KU adopted the LPD’s near immediate conclusion by police that Bobbie

was “lying,” prior to any investigation. The final conclusions of both entities rested almost entirely

on Cottengim’s “beliefs” about Bobbie’s motives, which draw from the age-old stereotype that

                                                 51
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 52 of 73




Bobbie was a “woman scorned” and was seeking revenge. Cottengim’s “beliefs” were adopted

wholesale by KU. Those “beliefs” were not rooted in the evidence or any understanding of how

victims react to sexual trauma. Instead, Cottengim reached conclusions based on his own (and his

colleagues’) biases, and KU endorsed those conclusions.

       204.    Throughout the two, essentially parallel investigations, KU and the LPD stuck to

interviewing a narrow set of witnesses, many of them JT’s friends, while they failed to interview

a host of witnesses favorable to Bobbie, including (1) Lindsie Ford (fellow law student who was

familiar with JT’s reputation at the law school and met Bobbie at the hospital when she got the

SANE examination and kept watch outside the library meeting room when Bobbie met with Joel);

(2) Amy Adams and other women who worked at the horse barn where Bobbie worked and

observed her distressed demeanor just hours after the sexual assault; (3) Dr. Saripalli, Bobbie’s

doctor at KU Health Service who treated Bobbie for PTSD; and (4) SANE nurse Cori Green who

would have explained the significance of Bobbie’s injuries, including the vaginal tear and bruising.

                                     COUNT I
       Claim Against Defendant City of Lawrence under 42 USC § 1983, the Fourth and
Fourteenth Amendments and Monell for Unconstitutional Policies, Customs, Practices and
                               Inadequate Training

       205.    Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges as follows.

       206.    Defendant City of Lawrence, Kansas, was at all times relevant to this Complaint

responsible for the policies, practices and customs of the LPD as well as the LPD’s training of its

personnel.

       207.    Defendant City of Lawrence, by and through its final policymakers, had in force

and effect during the false and fraudulent investigation of Plaintiff a policy, practice or custom



                                                 52
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 53 of 73




of unconstitutional misconduct with respect to the investigation of sexual assault allegations

brought by, including, in particular, the failure to adequately investigate such allegations and,

instead, conduct grossly inadequate, biased, and fraudulent investigations of such allegations,

which included, in this case and others, the targeting and charging of female victims.

       208.    Defendant City of Lawrence, by and through its final policymakers, also had in

force and effect during its investigation of Plaintiff a policy, practice or custom of providing

little or no training to officers or detectives handling sexual assault cases, and allowed untrained

personnel to investigate such cases even though they had no knowledge of how to properly

investigate them, or interview a sexual assault victim, or understand how victims respond to

trauma. There were no policies requiring or enforcing such training, and the policies and/or

training and/or supervision were inadequate to protect against fraudulent, biased and grossly

inadequate investigations, resulting injury to Plaintiff and to other sexual assault victims.

       209.    The City of Lawrence was aware of the LPD’s problems with sexual assault

investigations, yet repeatedly failed to make any meaningful changes or reforms that would have

avoided the type of constitutional wrongs that injured Plaintiff and others.

       210.    Defendant’s unconstitutional actions violated Plaintiff’s rights under the Fourth

and Fourteenth Amendments, as they resulted from unlawful gender bias and resulted in arrest

and prosecution in the absence of probable cause.

       211.    The City of Lawrence and LPD’s unconstitutional policies, practices and customs

and its failure to provide adequate training for its officers and detectives were the moving force

behind Plaintiff’s being wrongfully charged, detained and prosecuted even though she had done

nothing wrong and was, in fact, a victim.




                                                 53
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 54 of 73




                                          COUNT II
                      42 USC § 1983 Claim for Denial of Equal Protection
                               under the Fourteenth Amendment
                      Against Defendants Cottengim, Nicholson, and Affalter

        212.     Plaintiff hereby adopts and incorporates the allegations set forth above as though

fully set forth herein.

        213.    The Fourteenth Amendment to the United States Constitution provides that "[n]o

state shall ... deny to any person within its jurisdiction the equal protection of the laws." Denials

of equal protection by a municipal entity or any other person acting under color of state law are

actionable under 42 U.S.C. § 1983.

        214.    Plaintiff is a member of a protected class based on gender as she is a female.

Plaintiff and others, including Jane Doe 1, Jane Doe 2 and Jane Doe 3, belong to a class singled-

out for invidious class-based discrimination.

        215.    In addition to being a member of a protected class, Plaintiff is also a member of a

“class of one,” in that Defendants Cottengim, Nicholson, and Affalter specifically targeted her for

unfair and unequal treatment on the basis of her gender. The actions of defendants were objectively

irrational and abusive.

        216.    Defendants Cottengim, Nicholson, and Affalter treated Plaintiff differently under

the law and failed to take her complaint seriously and investigate it because she is a woman who

alleged she was sexually assaulted, with the different treatment of her reflected as follows:

        a.      Police had evidence that Thompson had sexually assaulted Plaintiff but did not

                investigate him; instead, they persistently expressed concern for the impact of the

                allegations on Thompson’s career, decided to accept his story, and failed to pursue

                evidence showing Thompson’s guilt, including evidence of which they had notice

                or which was plainly available to them;


                                                 54
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 55 of 73




       b.      Police targeted Plaintiff for punishment due to her gender and status as a rape victim

               when they knew she was struggling to finish her education as a KU law student

               under the stress of having to defend herself on a bogus charge.

       c.      Police targeted Plaintiff for punishment due to gender and status as a rape victim

               when they knew that their case did not support probable cause and that it was

               primarily based on detectives’ “beliefs” which were not rooted in evidence but were

               instead rooted in gender animus or bias.

       217.    Defendants Cottengim, Nicholson, and Affalter’s conduct was the result of

enforcing policies unequally on the basis of Plaintiff’s gender and it lacked any rational basis.

       218.    There was no rational basis for Defendants Cottengim, Nicholson, and Affalter to

single out Plaintiff, or any other victim of sexual assault for discrimination or retaliation.

       219.    Defendants Cottengim, Nicholson, and Affalter were acting under color of law, in

their capacity as law enforcement officers on City property and during City operating hours.

       220.    At all times relevant, Defendants Cottengim, Nicholson, and Affalter were acting

within the scope of their employment.

       221.    At all times relevant, Defendants Cottengim, Nicholson, and Affalter had the

authority to stop the unequal treatment under the law being afforded the Plaintiff.

       222.    Defendants Cottengim, Nicholson, and Affalter were deliberately indifferent to the

unequal treatment suffered by Plaintiff.

       223.    Defendants Cottengim, Nicholson, and Affalter’s indifference and conduct was

wanton, willful and in reckless disregard and neglect of Plaintiff’s rights, safety and well-being,

justifying the imposition of punitive damages.




                                                  55
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 56 of 73




       224.    Defendants’ conduct exhibited deliberate indifference to Plaintiff’s rights and

wellbeing.

       225.    There is no qualified immunity available to Defendants as Plaintiffs’ equal

protection rights in this context were long ago clearly established by Supreme Court and Tenth

Circuit precedent.

       226.    As a direct result of Defendants Cottengim, Nicholson, and Affalter’s wrongful

conduct, Plaintiff has sustained or will sustain medically significant emotional distress,

embarrassment, humiliation and loss of enjoyment of life, economic loss and hardships, lost time,

lost earning potential, and expenses for medical and psychological treatment, therapy and

counseling.

                                      COUNT III
 42 USC § 1983 Claim for Malicious Prosecution and Abuse of Process in Violation of the
         Fourth and Fourteenth Amendments of the United States Constitution
                  Against Defendants Cottengim, Nicholson, and Affalter

       227.    Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges the following.

       228.    Defendants Affalter, Cottengim and Nicholson, acting individually and in concert,

with malice and knowing that probable cause did not exist to prosecute Bobbie Horocofsky for the

felony crime of making a false statement to police, intentionally caused Horocofsky to be arrested,

detained, charged and prosecuted for that crime, thereby violating her clearly established rights

under the Fourth and Fourteenth Amendments to be free of prosecution absent probable cause.

       229.    Defendants’ actions also violated the Fourth and Fourteenth Amendments in that

they constituted abuse of process because those actions arose from ulterior motives and relied on

improper acts to cause the arrest, detention, charging and prosecution of Plaintiff in the absence of

probable cause.


                                                 56
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 57 of 73




       230.    Specifically, as described in detail above, Defendants, acting individually and in

concert, conducted a fraudulent and reckless investigation, intentionally ignored and suppressed

exculpatory facts, and helped manufacture a false theory of motive, thereby building a false and

fraudulent case against Plaintiff Horocofsky. Defendants’ actions were malicious and used

       231.    Horocofsky was and is innocent. She did not make any false statements to police,

and is, instead, a victim of a reckless, fraudulent and biased police investigation that from its

earliest moments targeted her as a suspect instead of a victim.

       232.    That cause was finally terminated on October 29, 2019, when the Court granted the

State’s motion and dismissed with prejudice the case against Plaintiff.

       233.    Plaintiff suffered economic and non-economic damages arising from her arrest, her

detention on January 30, 2019, and the false and fraudulent prosecution against her that continued

for nine months until the dismissal.

       234.    Defendants Affalter, Cottengim and Nicholson performed the above-described acts

in this case under color of state law, intentionally, and with reckless disregard for the truth, and

with deliberate indifference to Plaintiff’s clearly established constitutional rights. No reasonable

officer in 2018 and 2019 would have believed this conduct was lawful.

       235.    The acts and omissions by the three individual defendants described above were

the direct and proximate cause of Plaintiff’s economic and non-economic injuries because these

Defendants knew, or should have known, that their conduct would result in the wrongful arrest,

detention and prosecution of Plaintiff.




                                                57
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 58 of 73




                                           COUNT IV
               Title IX Discrimination – Simpson Hostile Educational Environment
                                            Against KU

        236.     Plaintiff hereby adopts and incorporates the allegations set forth above as though

fully set forth herein.

        237.     In Simpson v. University of Colorado, Boulder, 500 F.3d 1170 (10th Cir. 2007), the

Tenth Circuit stated that a school could be held liable under Title IX if it is a federal funding

recipient and possesses an “official policy” of “deliberate indifference to providing adequate

training or guidance that is obviously necessary for implementation of a specific program or policy

of the recipient” or if a school district “sanctioned, supported, even funded a program … that,

without proper control” would result in sexual harassment.

        238.     Defendant KU is a recipient of federal funds.

        239.     Defendant KU possessed an official policy of deliberate indifference concerning

the aftermath and predictable sexual misconduct following its hosting and sponsoring events that

served alcohol for students. KU’s policy of serving alcohol at law school sanctioned events is

indicative of its tolerance for sexual misconduct associated with intoxication.

        240.     KU maintained a policy of deliberate indifference to sexual assault or misconduct

against female students, especially when collaborating with the Lawrence Police Department

which created a “sexually hostile environment” and a heightened risk of sexual harassment that

was known or obvious in a context subject to the school's investigative and disciplinary control.

        241.     These policies, in addition to other policies of deliberate indifference alleged

herein, made Plaintiff more vulnerable to the sexual assault, harassment and retaliation that did in

fact occur.




                                                 58
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 59 of 73




        242.    KU’s affirmative actions and inactions made Plaintiff more susceptible to sexual

harassment and retaliation both before and after her report.

        243.    KU employees with authority to protect Plaintiff had actual knowledge that these

policies were making her more susceptible to harm.

        244.    Though unnecessary under Simpson, KU employees had actual knowledge that

Plaintiff’s assailant posed a serious, specific threat to Plaintiff and others similarly situated.

        245.    Defendant KU’s indifference and resulting inaction was wanton, willful and with

reckless disregard and neglect of Plaintiff’s rights, safety and well-being.

        246.    Defendants’ conduct exhibited deliberate indifference to Plaintiff’s rights and

wellbeing.

        247.    As a direct and proximate result of the defendant’s wrongful conduct, plaintiff has

suffered and continues to suffer great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,

missed and lost educational opportunities, lost earning capacity, medical expense and out-of-

pocket costs.

        248.    Plaintiff has incurred and will continue to incur necessary and reasonable expenses

for medical and psychological treatment, therapy and counseling as well as other economic

hardships.

                                            COUNT V
                            Title IX Hostile Educational Environment
                                            Against KU

        249.    Plaintiff hereby adopts and incorporates the allegations set forth above as though

fully set forth herein.




                                                   59
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 60 of 73




       250.    In Escue v. N. Okla. Coll., 450 F.3d 1146 (10th Cir. 2006), the Tenth Circuit

articulated three elements for a private cause of action under Title IX: first, the district remained

deliberately indifferent to acts of harassment of which it has actual knowledge; second, the

harassment was reported to an appropriate person with the authority to take corrective action; and

third, the harassment deprived the victim of educational benefits or opportunities.

       251.    In Farmer v. Kansas State University, 918 F.3d 1094 (10th Cir. 2019), the Tenth

Circuit held that a student has a viable claim under Title IX for the university’s deliberate

indifference to the initial discrimination subjected Plaintiff to further discrimination or made her

more vulnerable to it.

       252.    Defendant KU is a recipient of federal funding.

       253.    Plaintiff is a member of a protected class, female.

       254.    Plaintiff suffered discrimination and harassment on the basis of her sex when she

was sexually assaulted by Thompson and then harassed by other students, professors and

administrators as more fully detailed above.

       255.    Plaintiff also suffered discrimination and harassment on the basis of her

participation in a Title IX complaint when she was harassed by other students, professors and

administrators as more fully detailed above.

       256.    KU had actual knowledge that Plaintiff had been sexually assaulted, that she was

being intimidated in class and by students, professors and administrators.

       257.    KU was deliberately indifferent to discrimination and harassment Plaintiff suffered,

including but not limited to the following:

       a.      KU failed to take reasonable steps to prevent sexual assaults from occurring at or

               following law school events, including failing to train employees and failing to



                                                 60
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 61 of 73




               adopt and implement simple, reasonable policies that would lessen the chance of

               rapes occurring, harassment occurring, or retaliation from occurring.

       b.      KU failed to conduct an appropriate or expedient investigation or hold a timely

               hearing in order to resolve Plaintiff’s report.

       c.      KU failed to take any action on Plaintiff’s report of sexual misconduct.

       d.      KU failed to stop Thompson and others from harassing or retaliating against

               Plaintiff after she reported his sexual assault.

       e.      KU acted affirmatively to frustrate any investigation into Plaintiff’s report of sexual

               assault or harassment or retaliation.

       f.      KU acted affirmatively when they shared confidential information with police and

               released the information to law school professors and administrators without

               Plaintiff’s knowledge or permission.

       258.    KU’s conduct is prohibited by Title IX.

       259.    KU’s conduct was in no way reasonably designed to help Plaintiff or to stop the

hostile educational environment.

       260.    KU’s conduct subjected Plaintiff to additional discrimination, harassment or

retaliation or made her more vulnerable to it.

       261.    Defendant’s conduct exhibited deliberate indifference to Plaintiff’s rights and

wellbeing, as more fully alleged above.

       262.    Defendant KU’s corrective or preventive opportunities regarding plaintiff’s report

of sexual assault and retaliation were clearly unreasonable or inadequate.

       263.    Defendant KU’s indifference and resulting action or inaction was wanton, willful

and with reckless disregard and neglect of Plaintiff’s rights, safety and well-being.



                                                 61
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 62 of 73




        264.    As a direct and proximate cause of the defendant’s wrongful conduct, Plaintiff

withdrew from school activities, missed classes, lived in fear of seeing her assailant at the law

school and on campus, faced intimidation from law school students and personnel who were

friendly with her assailant at the law school and on campus, withdrew from the law school

Ambassador program, law school clubs and earned opportunities such as the Moot Court

competition, depriving her of educational opportunities offered and available to other students.

        265.    As a direct and proximate result of the defendant’s wrongful conduct, plaintiff has

suffered and continues to suffer great pain of mind, shock, emotional distress, PTSD, depression,

physical manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace,

humiliation, missed and lost educational opportunities, lost earning capacity, medical expense and

out-of-pocket costs.

        266.    Plaintiff has incurred and will continue to incur necessary and reasonable expenses

for medical and psychological treatment, therapy and counseling as well as other economic

hardships.

                                           COUNT VI
                                       Title IX Retaliation
                                            Against KU

        267.    Plaintiff hereby adopts and incorporates the allegations set forth above as though

fully set forth herein.

        268.    The Supreme Court recognized a cause of action for Title IX retaliation in Jackson

v. Birmingham Bd. of Ed., 544 US 167 (2005).

        269.    Plaintiff engaged in a protected activity under Title IX when she:

        a.      Reported her sexual assault to KU in October 2018.




                                                 62
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 63 of 73




       b.      Reported Thompson’s harassment, retaliatory treatment and comments toward her

               in November 2018.

       c.      Reported additional harassment or retaliation, and specifically the conduct in her

               law school class with Lucas, in March 2019.

       d.      Reported additional harassment and retaliation in November 2019.

       270.    Contemporaneously with her protected activity, Plaintiff suffered adverse actions,

as more fully alleged above, including but not limited to the following:

       a.      Acts of intimidation and ostracization on campus and at the law school.

       b.      Acts of witness tampering on campus and at the law school.

       c.      Unfair and biased interrogation and investigation by IOA and law school

               personnel on campus.

       d.      Being forced to withdraw from classes which denied and delayed

               educational opportunities.

       e.      Accusing Plaintiff of making a false report of sexual assault.

       f.      Subjecting Plaintiff to disciplinary action and a student conduct hearing for

               allegedly making a false report.

       g.      Subjecting Plaintiff to ridicule and embarrassment in class which caused

               her to drop the class.

       h.      Continuing harassment at the law school and the IOA office.

       i.      Treating her assailant more favorably in the law school and the IOA

               investigation.

       271.    Plaintiff’s protected activity and the adverse actions are causally connected

including but not limited to the following:



                                                  63
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 64 of 73




       a.      The retaliatory acts came immediately after the protected activity.

       b.      The retaliatory acts occurred as part of a clear chain of cause and effect stemming

               from her protected activity.

       c.      The retaliatory acts were in some cases designed to thwart the efficacy of Plaintiff’s

               protected activities.

       272.     The retaliation and harassment directed at Plaintiff would deter a reasonable

student from engaging in protected activity with respect to a claim of sex discrimination or

harassment in an educational environment.

       273.    Defendant KU’s employees and administration had actual knowledge of the

retaliation Plaintiff was suffering in that they knew Plaintiff was subjected to a sexual assault and

was subject to intimidation and harassment on campus.

       274.    Defendant KU’s employees and administration had actual knowledge of the

retaliation Plaintiff was suffering either condoned or encouraged the retaliation or harassment

       275.    Defendant KU did not adequately respond to the retaliation including but not

limited to the following:

       a.      KU knew retaliation was likely following her report of rape but took no proactive

               steps to protect Plaintiff.

       b.      After receiving Plaintiff’s second report of intimidation, KU failed to suspend

               Thompson or ban him from campus.

       c.      KU failed to conduct a timely or impartial investigation.

       d.      KU accused Plaintiff of making a false report of sexual assault.

       e.      KU subjected Plaintiff to a disciplinary student conduct hearing.




                                                 64
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 65 of 73




       276.     An appropriate person had actual knowledge of the discrimination and retaliation

suffered by Plaintiff.

       277.     Furthermore, Defendant KU deliberately failed to supervise employees that had the

means and authority to stop the discrimination and retaliation Plaintiff experienced.

       278.     KU’s affirmative actions and inactions made Plaintiff more susceptible and

vulnerable to discrimination and retaliation after Plaintiffs’ reports.

       279.     Defendant’s conduct exhibited deliberate indifference to Plaintiff’s rights and

wellbeing.

       280.     Defendant KU’s indifference and resulting action or inaction was deliberate,

wanton, willful and with reckless disregard and neglect of Plaintiff’s rights, safety and well-being.

       281.     As a direct and proximate result of the defendant’s wrongful conduct, plaintiff has

suffered and continues to suffer great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,

missed and lost educational opportunities, lost earning capacity, medical expense and out-of-

pocket costs.

       282.     Plaintiff has incurred and will continue to incur necessary and reasonable expenses

for medical and psychological treatment, therapy and counseling as well as other economic

hardships.

                                        COUNT VII
                    Conspiracy Under 42 USC § 1983 and 42 USC ¶ 1985(3)
                     Against Defendants Affalter, Cottengim and Nicholson

       283.     Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges as follows.




                                                  65
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 66 of 73




        284.    Defendants Affalter, Cottengim and Nicholson, acting within the scope of their

employment and under color of state law, agreed among themselves and with University of

Kansas Title IX investigator/coordinator Kathryn Burns to conduct a biased, fraudulent and

grossly inadequate investigation of Plaintiff’s claims of sexual assault, deliberately disregarding

and burying evidence of Plaintiff’s innocence and instead protecting her male assailant and

deliberately disregarding and burying evidence of his guilt, all in violation of the Fourth and

Fourteenth Amendment rights to be free from malicious prosecution, abuse of process, coercion,

deprivation of liberty without due process of law and also in violation of Plaintiff’s Fourteenth

Amendment right to equal protection of the law, and as protected under 42 U.S.C. § 1983, 42

U.S.C. § 1985 and Title IX.

        285.    Throughout the investigation, arrest, detention and prosecution of Plaintiff and

throughout her Title IX proceedings at the University of Kansas, Defendants acted in concert and

committed overt acts in furtherance of their conspiracy, all of which served to deprive Plaintiff of

her rights under the Fourth and Fourteenth Amendments, and her rights under federal statutory

law, including Title IX.

        286.    As a direct and proximate result of Defendants’ actions and those of Ms. Burns,

Plaintiff was charged, arrested, detained and prosecuted in violation of the Fourth and Fourteenth

Amendments, and, further was denied a fair and unbiased hearing in her Title IX proceedings at

the University of Kansas.

                                          COUNT VIII
                                      Malicious Prosecution
                                     Against City of Lawrence

        287.     Plaintiff hereby adopts and incorporates the allegations set forth above as though

fully set forth herein.



                                                 66
      Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 67 of 73




        288.    On December 5, 2018, Cottengim signed a probable cause Affidavit in which he

alleged Plaintiff had falsely reported to the police that she had been raped.

        289.    On January 23, 2019, Defendant City of Lawrence initiated a criminal complaint

against Plaintiff falsely alleging Plaintiff had interfered with law enforcement by filing a false report

of rape (the “Action”). Plaintiff was served with the Complaint and arrested on January 30, 2019.

Plaintiff denied all charges alleged against her.

        290.    On June 5, 2019, Plaintiff was served with an Amended Complaint adding two more

counts, which also alleged she made a false statement to police.

        291.    In so doing so, Defendant acted without probable cause, as more fully detailed above.

        292.    In so doing so, Defendant acted with malice.

        293.    The Action terminated in Plaintiff’s favor when all charges were dismissed on

October 29, 2019.

        294.    Costs were assessed against Defendant City of Lawrence.

        295.    As a result of the above-described conduct, Plaintiff has suffered emotional distress,

embarrassment and humiliation; was prevented from performing daily activities and obtaining the

full enjoyment of life; and other actual and compensatory damages to be proven at trial; and has

incurred attorney’s fees and costs.

        296.    Defendants committed these acts within the scope of their employment.

        297.    Plaintiffs gave notice to the City of Lawrence by timely filing a notice of claim under

KSA § 12-105b with the City clerk, and more than 120 days have elapsed without a response.

                                            COUNT IX
                                         Abuse of Process
                                       Against City of Lawrence

        298.    Plaintiff hereby adopts and incorporates the allegations set forth above as though fully

set forth herein.

                                                    67
      Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 68 of 73




        299.    On December 5, 2018, Cottengim signed a probable cause Affidavit in which he

alleged Plaintiff had falsely reported to the police that she had been raped.

        300.    On January 23, 2019, Defendant City of Lawrence initiated a criminal complaint

against Plaintiff falsely alleging Plaintiff had interfered with law enforcement by filing a false report

of rape (the “Action”). Plaintiff was served with the Complaint and arrested on January 30, 2019.

Plaintiff denied all charges alleged against her.

        301.    On June 5, 2019, Plaintiff was served with an Amended Complaint adding two more

counts, which also alleged she made a false statement to police

        302.    Defendant’s use of the legal process was illegal, improper and/or unauthorized.

        303.    Defendants had knowledge of the illegal, improper or unauthorized use of the process.

        304.    Defendants had an improper purpose in engaging in the illegal, improper or

unauthorized use of the process in that it was done for the purpose of intimidating or causing great

inconvenience or causing great hardship to Plaintiff.

        305.    As a result of the above-described conduct, Plaintiff has suffered emotional distress,

embarrassment and humiliation; was prevented from performing daily activities and obtaining the

full enjoyment of life; and other actual and compensatory damages to be proven at trial; and has

incurred attorneys fees and costs.

        306.        Plaintiffs gave notice to the City of Lawrence by timely filing a notice of claim

under KSA § 12-105b with the City clerk, and more than 120 days have elapsed without a response.

                                              COUNT X
                     Intentional and/or Reckless Infliction of Emotional Distress
                       Against City of Lawrence, Affalter, Cottengim and Nicholson

        307.    Plaintiff hereby adopts and incorporates the allegations set forth above as though fully

set forth herein.



                                                     68
       Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 69 of 73




       308.    Defendants intentionally sought to engage in outrageous conduct calculated to cause

maximum emotional harm to Plaintiff, and they intentionally and/or recklessly breached their duties

owed to Plaintiff, including but not limited to the following conduct, when they:

       a.      Turned the investigation of her report of rape against her and investigated her instead

               of the rapist.

       b.      Coerced and manipulated her into giving multiple statements about her rape without

               informing her that she was the focus of their investigation.

       c.      Directly and proximately caused Bobbie Horocofsky, an innocent person, to be falsely

               arrested and maliciously prosecuted.

       d.      Deliberately targeted her for prosecution, knowing her to be innocent, in order to

               discriminate against her, harass her and retaliate against her and to cause her pain and

               suffering.

       e.      Breached confidentiality and shared details of their investigation with persons who

               had no need to know such information.

       309.    Defendants intentionally sought to engage in outrageous conduct calculated to cause

maximum emotional harm to the Plaintiff when they sought to intimidate, discriminate and harass

her.

       310.    Defendants’ conduct was extreme and outrageous.

       311.    The individual Defendants’ conduct was within their scope of employment.

       312.    Plaintiff sustained medically significant, extreme and severe emotional distress

accompanied by or resulting in physical injuries, resulting from the pursuit of her arrest, her false

arrest, the malicious prosecution and abuse of process.

       313.    Defendants directly and proximately caused Bobbie Horocofsky to suffer, and

continue to suffer, medically significant pain of mind and body, shock, emotional distress, physical

                                                  69
      Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 70 of 73




harm, physical manifestations of emotional harm, anger, embarrassment, loss of self-esteem,

disgrace, humiliation, and loss of enjoyment of life, and caused her to fear for her physical safety

from October 24 2018 and throughout the period of her prosecution.

        314.     Defendants directly and proximately caused Bobbie Horocofsky to sustain and

continue to sustain loss of earnings and earning capacity, and to have incurred and continue to incur

expenses for medical and psychological treatment, therapy, and counseling.

        315.     Plaintiffs gave notice to the City of Lawrence by timely filing a notice of claim under

KSA § 12-105b with the City clerk, and more than 120 days have elapsed without a response.

                                            COUNT XI:
                                    Respondent Superior Liability
                                       Against City of Lawrence

        316.     Plaintiff hereby adopts and incorporates the allegations set forth above as though fully

set forth herein.

        317.     Defendants Affalter, Cottengim and Nicholson were at all times material to this

complaint employees of the City of Lawrence and acted within the scope of their employment in

committing the misconduct described above.

        318.     Defendants’ tortious conduct was undertaken while carrying out routine investigative

functions. The conduct was reasonably expected by, and in fact foreseen by, Defendants’ employer.

        319.     Defendant City of Lawrence is liable as principal for all intentional torts committed

by its agents.

        320.     Plaintiffs gave notice to the City of Lawrence by timely filing a notice of claim under

KSA § 12-105b with the City clerk, and more than 120 days have elapsed without a response.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that this Court conduct a jury trial on her claims, enter

judgment in her favor in an amount in excess of $75,000 against Defendants, grant such declaratory
                                                    70
      Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 71 of 73




and injunctive relief as is necessary and appropriate to remedy the wrongs alleged herein; award

Plaintiff actual damages, compensatory damages, punitive damages, reasonable attorneys’ fees and

expenses, interest and costs of this suit; and grant such other and further legaland equitable relief as

the Court may deem just and proper.


                                        Respectfully submitted,

                                        /s/ Cheryl A. Pilate
                                        Cheryl A. Pilate, KS # 14601
                                        MORGAN PILATE, LLC
                                        926 Cherry St.
                                        Kansas City, Missouri 64106
                                        (816) 471.6694 (phone)
                                        (816) 472-3516 (fax)
                                        cpilate@morganpilate.com


                                        /s/ Sarah A. Brown
                                        Sarah Brown, KS #12130
                                        BROWN & CURRY, LLC
                                        1600 Genessee Street, Suite 956
                                        Kansas City, MO 64102
                                        (816) 756-5458 (phone)
                                        (816) 666-9596 (fax)
                                        sarah@brownandcurry.com

                                        ATTORNEYS FOR PLAINTIFF




                                                  71
Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 72 of 73




                                  JURY DEMAND

  Plaintiff demands a trial by jury on all issues so triable by law.

                      DESIGNATION OF PLACE OF TRIAL

  Plaintiff designates Kansas City, Kansas, as the place of trial for this matter.

                                /s/ Cheryl A. Pilate
                                Cheryl A. Pilate, KS # 14601
                                MORGAN PILATE, LLC
                                926 Cherry St.
                                Kansas City, Missouri 64106
                                (816) 471.6694 (phone)
                                (816) 472-3516 (fax)
                                cpilate@morganpilate.com


                                /s/ Sarah A. Brown
                                Sarah Brown, KS #12130
                                BROWN & CURRY, LLC
                                1600 Genessee Street, Suite 956
                                Kansas City, MO 64102
                                (816) 756-5458 (phone)
                                (816) 666-9596 (fax)
                                sarah@brownandcurry.com

                                ATTORNEYS FOR PLAINTIFF




                                           72
     Case 2:20-cv-02529-JWB-KGG Document 25 Filed 03/04/21 Page 73 of 73




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2021, I filed the foregoing document with the Clerk

of the Court using the CM/ECF system, which will send notification of the filing to all

attorneys of record.

                                    /s/ Sarah A Brown




                                              73
